Exhibit 10.2
***Text Omitted and Filed Separately
with the Securities and Exchange Commission.
Confidential Treatment Requested
Under 17 C.F.R. Sections 200.80(b)(4)
and 240.24b-2








a102cpritagreementimage1.jpg [a102cpritagreementimage1.jpg]


DP160057 
Annemarie Moseley


a102cpritagreementimage2.jpg [a102cpritagreementimage2.jpg]
 



STATE OF TEXAS
COUNTY OF TRAVIS
This CANCER RESEARCH GRANT CONTRACT (“Contract”) is by and between the Cancer
Prevention and Research Institute of Texas (“CPRIT”), hereinafter referred to as
the “INSTITUTE”, acting through its Chief Executive Officer, and Bellicum
Pharmaceuticals, Inc., hereinafter referred to as the “RECIPIENT”, acting
through its authorized signing official.
RECITALS
WHEREAS, pursuant to TEX. HEALTH & SAFETY CODE, Ch. 102, the INSTITUTE may make
grants to public and private persons in this state for research into the causes
and cures for all types of cancer in humans; facilities for use in research into
the causes and cures for cancer; research to develop therapies, protocols,
medical pharmaceuticals, or procedures for the cure or substantial mitigation of
all types of cancer; and cancer prevention and control programs.
WHEREAS, Article III, Section 67 of the Texas Constitution expressly authorizes
the State of Texas to sell general obligation bonds on behalf of the INSTITUTE
and for the INSTITUTE to use the proceeds from the sale of the bonds for the
purposes of cancer research and prevention programs in this state.
WHEREAS, the INSTITUTE issued a request for applications for RFA P-16-TXCO-2:
Texas Company Product Development Research Awards on or about January 2016.
WHEREAS, pursuant to TEX. HEALTH & SAFETY CODE § 102.251, and after a review by
the INSTITUTE’s scientific research and prevention program committees, the
INSTITUTE has approved a Grant (defined below) to be awarded to the RECIPIENT.
WHEREAS, to ensure that the Grant provided to the RECIPIENT pursuant to this
Contract is utilized in a manner consistent with Tex. Const. Article III,
Section 67 and other laws, and in exchange for receiving such Grant, the
RECIPIENT agrees to comply with certain conditions and deliver certain
performance.
WHEREAS, the RECIPIENT and the INSTITUTE desire to set forth herein the
provisions relating to the awarding of such monies and the disbursement thereof
to the RECIPIENT.
IN CONSIDERATION of the Grant and the premises, covenants, agreements, and
provisions contained in this Contract, the parties agree to the following terms
and conditions:


1

--------------------------------------------------------------------------------

DP160057
Annemarie Moseley






Article I
DEFINITIONS
The following terms shall have the following meaning throughout this Contract
and any Attachments and amendments. Other terms may be defined elsewhere in this
Contract.
(1)    Collaborator - any entity other than the RECIPIENT having one or more
personnel participating in the Project and (a) designated as a collaborator in
the application submitted by the RECIPIENT requesting the Grant funds awarded by
the INSTITUTE, or (b) otherwise approved in writing as a collaborator by the
INSTITUTE.
(2)    Contractor - any person or entity, other than a Collaborator or the
RECIPIENT (or their respective personnel), who is contracted by the RECIPIENT to
perform activities for the Project.
(3)    Equipment - an article of tangible, nonexpendable personal property
having a useful life of more than one year and an acquisition cost of $5,000 or
more per unit.
(4)    Grant - the funding assistance authorized by TEX. HEALTH & SAFETY CODE,
Ch. 102 in the amount specified in Section 2.01 and awarded by the INSTITUTE to
the RECIPIENT to carry out the Project pursuant to the terms and conditions of
this Contract.
(5)    Indirect Costs - the expenses of doing business that are not readily
identified with a particular grant, contract, project, function or activity, but
are necessary for the general operation of the organization or the performance
of the organization’s activities.
(6)    Institute-Funded Activity - all aspects of work conducted on or as part
of the Project.
(7)    Non-Profit Organization - a university or other institution of higher
education or an organization of the type described in 501(c)(3) of the Internal
Revenue Code of 1986, as amended (26 U.S.C. 501 (c)(3)) and exempt from taxation
under 501 (a) of the Internal Revenue Code (26 U.S.C. 501 (a)) or any nonprofit
scientific or educational organization qualified under a state nonprofit
organization statute.
(8)    Principal Investigator/Program Director - the individual designated by
the RECIPIENT to direct the Project who is principally responsible and
accountable to the RECIPIENT and the INSTITUTE for the proper conduct of the
Project. References herein to “Principal Investigator/Program Director” include
Co‑Principal Investigators or Co-Program Directors as well. The Principal
Investigator/Program Director and Co-Principal Investigators or Co-Program
Directors are set forth on Attachment A.
(9)    Project - the activities specified or generally described in the Scope of
Work or otherwise in this Contract (including without limitation any of the
Attachments to the Contract) that are approved by the INSTITUTE for funding,
regardless of whether the INSTITUTE funding constitutes all or only a portion
of the financial support necessary to carry them out.
(10)    Recipient Personnel - The RECIPIENT’s Principal Investigator/Program
Director and RECIPIENT’s employees and consultants working on the Project.






2

--------------------------------------------------------------------------------

DP160057
Annemarie Moseley




Article II
GRANT AWARD
Section 2.01    Award of Monies. In accordance with the provisions of this
Contract and any applicable agency administrative rules, the INSTITUTE shall
disburse the proceeds of the Grant to the RECIPIENT in an amount not to exceed $
16,946,716 to be used solely for the Project. This award is subject to
compliance with the Scope of Work and demonstration of progress towards
achievement of the milestones set forth in Section 2.02. This Grant is not
intended to be a loan of money.
Section 2.02    Scope of Work and Milestones. The RECIPIENT shall perform the
Project in accordance with this Agreement and as outlined in Application
DP160057 submitted by the RECIPIENT and approved by the INSTITUTE. The RECIPIENT
shall conduct the Project within the State of Texas with Texas-based employees,
Contractors and/or Collaborators unless otherwise specified in the Scope of Work
or the Approved Budget. The INSTITUTE and the RECIPIENT hereby adopt the terms
of Attachment A in their entirety, incorporate them as if fully set forth
herein, and agree that the Project description, goals, timeline and milestones
included as Attachment A accurately reflect the Scope of Work of the Project to
be undertaken by the RECIPIENT (the “Scope of Work”) and the milestones expected
to be achieved. RECIPIENT and the INSTITUTE mutually agree that the outcome of
scientific research is unpredictable and cannot be guaranteed. The RECIPIENT
shall use commercially reasonable efforts to complete the goals of the Project
pursuant to the timeline reflected in Attachment A and shall timely notify the
INSTITUTE if circumstances occur that materially and adversely affect completion
thereof. Modifications, if any, to the Scope of Work must be agreed to in
writing by both parties as set forth in Section 2.06 “Amendments and
Modifications” herein. Material changes to the Scope of Work include, but are
not limited to, changes in key personnel involved with the Project, the site of
the Project, and the milestones expected to be achieved.
Section 2.03    Contract Term. The Contract shall be effective as of March 01,
2017 (the “Effective Date”) and terminate on February 29, 2020 or in accordance
with the Contract termination provisions set forth in Article VIII herein,
whichever shall occur first (the “Termination Date”). Unless otherwise approved
by the INSTITUTE as evidenced by written communication from the INSTITUTE to the
RECIPIENT and appended to the Contract, Grant funds distributed pursuant to the
Contract shall be expended no earlier than the Effective Date or subsequent to
the Termination Date. If, as of the Termination Date, the RECIPIENT has not used
Grant money awarded by the INSTITUTE for permissible services, expenses,
or costs related to the Project and has not received approval from the INSTITUTE
for a no cost extension to the contract term pursuant to Section 3.11 “Carry
Forward of Unspent Funds and No Cost Extension” herein, then the RECIPIENT shall
not be entitled to retain such unused Grant funds from the INSTITUTE. Certain
obligations as set forth in Section 9.09 of this Contract shall extend beyond
the Termination Date.
Section 2.04    Contract Documentation. The Contract between the INSTITUTE and
the RECIPIENT shall consist of this final, executed Contract, including the
following Attachments to the Contract, all of which are hereby incorporated by
reference:
(a)
Attachment A –     Project Description, Goals and Timeline

(b)
Attachment B –    Approved Budget, including changes approved by the INSTITUTE
subsequent to execution of the Contract.

(c)
Attachment C –    Assurances and Certifications

(d)
Attachment D –    Intellectual Property and Revenue Sharing





3

--------------------------------------------------------------------------------

DP160057
Annemarie Moseley




(e)
Attachment E –    Reporting Requirements

(f)
Attachment F –    Approved Amendments to Contract, excluding budget amendments
reflected in Attachment B.

Section 2.05    Entire Agreement. All agreements, covenants, representations,
certifications and understandings between the parties hereto concerning this
Contract have been merged into this written Contract. No prior contemporaneous
representation, agreement or understanding, express or implied, oral or
otherwise, of the parties or their agents that may have related to the subject
matter hereof in any way shall be valid or enforceable unless embodied in this
Contract.
Section 2.06    Amendments and Modifications. Requested amendments and
modifications to the Contract must be submitted in writing to the INSTITUTE for
review and approval (such approval shall not be unreasonably withheld.)
Amendments and modifications (including alterations, additions, deletions,
assignments and extensions) to the terms of this Contract shall be made solely
in writing and shall be executed by both parties. The approved amendment shall
be reflected in Attachment A if it is change to the Scope of Work, or as part of
Attachment B if it is a budget amendment, or as part of Attachment F for all
other changes.
Section 2.07    Relationship of the Parties The RECIPIENT shall be responsible
for the conduct of the Project that is the subject of this Contract and shall
direct the activities and at all times be responsible for the performance of
Recipient Personnel, Collaborators, Contractors and other agents. The INSTITUTE
does not assume responsibility for the conduct of the Project or any
Institute-Funded Activity that is the subject of this Contract. The INSTITUTE
and the RECIPIENT shall perform their respective obligations under this Contract
as independent contractors and not as agents, employees, partners, joint
venturers, or representatives of the other party. Neither party is permitted to
make representations or commitments that bind the other party.
Section 2.08    Subcontracting. Any and all subcontracts entered into by the
RECIPIENT in relation to the performance of activities under the Project shall
be in writing and shall be subject to the requirements of this Contract. Without
in any way limiting the foregoing, the RECIPIENT shall enter into and maintain a
written agreement with each such permitted Contractor with terms and conditions
sufficient to ensure the RECIPIENT fully complies with the terms of this
Contract, including without limitation the terms set forth in Attachments C, D,
and E. The RECIPIENT agrees that it shall be responsible to the INSTITUTE for
the performance of and payment to any Contractor. Any reimbursements made by the
RECIPIENT to a Contractor shall be made in accordance with the applicable
provisions of TEX. GOV’T. CODE, Ch. 2251.
Section 2.09    Transfer or Assignment by the Recipient.    This Contract is not
transferable or otherwise assignable by the RECIPIENT, whether by operation of
law or otherwise, without the prior written consent of the INSTITUTE, except as
provided in this Section 2.09. Any such attempted transfer or assignment without
the prior written consent of the INSTITUTE (except as provided in this Section
2.09) shall be null, void and of no effect. For purposes of this section, an
assignment or transfer of this Contract by the RECIPIENT in connection with a
merger, transfer or sale of all or substantially all of the RECIPIENT’s assets
or business related to this Contract or a consolidation, change of control or
similar transaction involving the RECIPIENT shall not be deemed to constitute a
transfer or assignment, so long as such action does not impair or otherwise
negatively impact the revenue sharing terms in Attachment D. Nothing herein
shall be interpreted as superseding the requirement that the Project be
undertaken in Texas with Texas-based employees.
If the Principal Investigator leaves the employment of the RECIPIENT or is
replaced by the RECIPIENT for any reason during the course of the Grant with
someone who is not already designated a co-Principal




4

--------------------------------------------------------------------------------

DP160057
Annemarie Moseley






Investigator in the Application, the RECIPIENT shall notify the INSTITUTE prior
to replacing the Principal Investigator. Written approval by the INSTITUTE is
required for the replacement of the Principal Investigator with someone who is
not already a co-Principal Investigator in the Application, which approval shall
not be unreasonably withheld, conditioned or delayed.
Section 2.10    Representations and Certifications.    The RECIPIENT represents
and certifies to the best of its knowledge and belief to the INSTITUTE as
follows:
(a)
It has legal authority to enter into, execute, and deliver this Contract, and
all documents referred to herein, and it has taken all actions necessary to its
execution and delivery of such documents;

(b)
It will comply with all of the terms, conditions, provisions, covenants,
requirements, and certifications in this Contract, applicable statutory
provisions, agency administrative rules, and all other documents incorporated
herein by reference;

(c)
It has made no material false statement or misstatement of fact in connection
with this Contract and its receipt of the Grant, and all of the information it
previously submitted to the INSTITUTE or that it is required under this Contract
to submit to the INSTITUTE relating to the Grant or the disbursement of any of
the Grant is and will be true and correct at the time such statement is made;

(d)
It is in compliance in all material respects with provisions of its charter and
of the laws of the State of Texas, and of the laws of the jurisdiction in which
it was formed, and (i) there are no actions, suits, or proceedings pending, or
threatened, before any judicial body or governmental authority against or
affecting its ability to enter into this Contract, or any document referred to
herein, or to perform any of the material acts required of it in such documents
and (ii) it is not in default with respect to any order, writ, injunction,
decree, or demand of any court or any governmental authority which would impair
its ability to enter into this Contract, or any document referred to herein, or
to perform any of the material acts required of it in such documents;

(e)
Neither the execution and delivery of this Contract or any document referred to
herein, nor compliance with any of the terms, conditions, requirements, or
provisions contained in this Contract or any documents referred to herein, is
prevented by, is a breach of, or will result in a breach of, any term,
condition, or provision of any agreement or document to which it is now a party
or by which it is bound; and

(f)
It shall furnish such satisfactory evidence regarding the representations and
certifications described herein as may be required and requested by the
INSTITUTE from time to time.

Section 2.11    Reliance upon Representations. By awarding the Grant and
executing this Contract, the INSTITUTE is relying, and will continue to rely
throughout the term of this Contract, upon the truthfulness, accuracy, and
completeness of the RECIPIENT’s written assurances, certifications and
representations. Moreover, the INSTITUTE would not have entered into this
Contract with the RECIPIENT but for such written assurances, certifications and
representations. The RECIPIENT acknowledges that the INSTITUTE is relying upon
such assurances, certifications and representations and acknowledges their
materiality and significance.
Section 2.12    Contingent upon Availability of Grant Funds. This Contract is
contingent upon funding being available for the term of the Contract and the
RECIPIENT shall have no right of action against the




5

--------------------------------------------------------------------------------

DP160057
Annemarie Moseley




INSTITUTE in the event that the INSTITUTE is unable to perform its obligations
under this Contract as a
result of the suspension, termination, withdrawal, or failure of funding to the
INSTITUTE or lack of sufficient funding of the INSTITUTE for this Contract. If
funds become unavailable to the INSTITUTE during the term of the Contract,
Section 8.01(c) shall apply. For the sake of clarity, and except as otherwise
provided by this Contract, if this Contract is not funded, then both parties are
relieved of all of their obligations under this Contract. The INSTITUTE
acknowledges and agrees that the Project is a multiyear project subject to Tex.
Health & Safety Code, Ch. 102, Section 102.257.
Section 2.13    Confidentiality of Documents and Information. In connection with
work contemplated for the Project or pursuant to complying with various
provisions of this Contract, the RECIPIENT may disclose its confidential
business, financial, technical, scientific information and other information to
the INSTITUTE (“Confidential Information”). To assist the INSTITUTE in
identifying such information, the RECIPIENT shall mark or designate the
information as “confidential,” provided however that the failure to so designate
does not operate as a waiver to protections provided by applicable law or this
Contract. The INSTITUTE shall use no less than reasonable care to protect the
confidentiality of the Confidential Information to the fullest extent
permissible under the Texas Public Information Act, Texas Government Code,
Chapter 552 (the “TPIA”), and, except as otherwise provided in the TPIA to
prevent the disclosure of the Confidential Information to third parties for a
period of time equal to three (3) years from the termination of the contract,
unless the INSTITUTE and the RECIPIENT agree in writing to extend such time
period, provided that this obligation shall not apply to information that:
(a)
was in the public domain at the time of disclosure or later became part of the
public domain through no act or omission of the INSTITUTE in breach of this
Contract;

(b)
was lawfully disclosed to the INSTITUTE by a third party having the right to
disclose it without an obligation of confidentiality;

(c)
was already lawfully known to the INSTITUTE without an obligation of
confidentiality at the time of disclosure;

(d)
was independently developed by the INSTITUTE without using or referring to the
RECIPIENT’s Confidential Information; or

(e)
is required by law or regulation to be disclosed.

The INSTITUTE shall hold the Confidential Information in confidence, shall not
use such Confidential Information except as provided by the terms of this
Contract, and shall not disclose such Confidential Information to third parties
without the prior written approval of the RECIPIENT or as otherwise allowed by
the terms of the Contract. Subject in all respects to the terms of this Contract
and the TPIA, the INSTITUTE has the right to use and disclose the Confidential
Information reasonably in connection with the exercise of its rights under the
Contract.
In the event that the INSTITUTE is requested or required (by oral questions,
interrogatories, requests for information or documents in legal proceedings,
subpoena, civil investigative demand or other similar process by a court of
competent jurisdiction or by any administrative, legislative, regulatory or
self-regulatory authority or entity) to disclose any Confidential Information,
the INSTITUTE shall provide the RECIPIENT with prompt written notice of any such
request or requirement so that the RECIPIENT may seek a protective order or
other appropriate remedy. If, in the absence of a protective order or other
remedy, the INSTITUTE is nonetheless legally compelled to make any such
disclosure of Confidential Information to any person, the INSTITUTE may, without
liability hereunder, disclose only that portion of the Confidential Information
that is legally required to be disclosed, provided that the INSTITUTE will use
reasonable efforts to assist the RECIPIENT, at the RECIPIENT’s expense, in
obtaining an appropriate protective order or other reliable




6

--------------------------------------------------------------------------------


DP160057
Annemarie Moseley




assurance that confidential treatment will be accorded the Confidential
Information. To the extent that such Confidential Information does not become
part of the public domain by virtue of such disclosure, it shall remain
Confidential Information hereunder.
Article III
DISBURSEMENT OF GRANT AWARD PROCEEDS
Section 3.01    Payment of Grant Award Proceeds.    The INSTITUTE will advance
Grant award proceeds upon request by the RECIPIENT, consistent with the amounts
and schedule as provided in Attachment B. If the RECIPIENT does not request or
the Oversight Committee does not authorize advancement of funds for some or the
entire Grant award proceeds, disbursement of Grant award proceeds for services
performed and allowable expenses and costs incurred pursuant to the Scope of
Work will be on a reimbursement basis. To the extent that completion of certain
milestones is associated with a specific tranche of funding as reflected in the
Scope of Work, those milestones shall be accomplished before funding may be
provided for next tranche of funding. The INSTITUTE reserves the right to
terminate the Contract should a key milestone not be met.
Section 3.02    Requests for Reimbursement and Quarterly Financial Status
Reports. If the RECIPIENT does not receive an advance disbursement of Grant
proceeds, the RECIPIENT’s requests for reimbursement shall be made on INSTITUTE
Form 269a (Financial Status Report). If the RECIPIENT has elected to receive an
advance disbursement of Grant proceeds, RECIPIENT shall submit INSTITUTE Form
269a (Financial Status Report) to document all costs and allowable expenses paid
with Grant proceeds. The RECIPIENT shall submit the INSTITUTE Form 269a
quarterly to the INSTITUTE within […***…] following the end of the quarter
covered by the bill. A final INSTITUTE Form 269a shall be submitted by RECIPIENT
not later than […***…] after the Termination Date. An extension of time for
submission deadlines specified herein must be expressly authorized in writing by
the INSTITUTE.
Section 3.03    Actual Costs and Allowable Expenses. Because the Approved budget
for the Project(s) as set forth in Attachment B is only an estimate, the parties
agree that the RECIPIENT’s billings under this Contract will reflect the actual
costs and expenses incurred in performing the Project(s), regardless of the
Approved Budget, up to the total contracted amount specified in Section 2.01
“Award of Monies.” The RECIPIENT shall use Grant proceeds only for allowable
expenses consistent with state law and agency administrative rules. Allowable
expenses for the Project(s) shall be only as outlined in the Approved Budget and
any modifications to same.
Section 3.04    Travel Expenses. Reimbursement for travel expenditures shall be
in accordance with the Approved Budget. Prior written approval from the
INSTITUTE must be obtained before travel that exceeds the amount included in the
Approved Budget commences. Failure to obtain such prior written approval shall
result in such excess travel costs constituting expenses that may not be taken
into account for the purposes of calculating expenditure of Grant funds under
this Contract.
Section 3.05    Budget Modifications. The total Approved Budget and the
assignment of costs may be adjusted based on implementation of the Scope of
Work, spending patterns, and unexpended funds, but only by an amendment to the
Approved Budget. In no event shall an amendment to the Approved Budget result in
payments in excess of the aggregate amount specified in Section 2.01 “Award of
Monies” or in approved supplemental funding for the Project, if any. The
RECIPIENT may make transfers between or among lines within budget categories
without prior written approval provided that:
(a)
The total dollar amount of all changes of any single line item within budget
categories (individually and in the aggregate) is less than […***…] of the total
Approved Budget;



***Confidential Treatment Requested
7

--------------------------------------------------------------------------------


DP160057
Annemarie Moseley




(b)
The transfer will not increase or decrease the total Approved Budget;

(c)
The transfer will not materially change the nature, performance level, or Scope
of Work of the Project; and

(d)
The RECIPIENT submits a revised copy of the Approved Budget including a
narrative justification of the changes prior to incurring costs in the new
category.

All other budget changes or transfers require the INSTITUTE’s express prior
written approval. Transfer of funds between categories in the Project’s Approved
Budget may be allowed if requests are in writing, fit within the Scope of Work
and the total Approved Budget, are beneficial to the achievement of the
objectives of the Project, and appear to be an efficient, effective use of the
INSTITUTE’s funds.
Section 3.06    Withholding Payment. The INSTITUTE may withhold Grant award
proceeds from RECIPIENT if required Financial Status Reports (Form 269a) are not
on file for previous quarters or for the final period, if material program
requirements are not met and remain uncured after a reasonable time period to
cure, if the RECIPIENT is in breach of any material term of this Contract, or in
accordance with provisions of this Contract as well as applicable state or
federal laws, regulations or administrative rules, and the breach remains
uncured after a reasonable time period to cure. The INSTITUTE shall have the
right to withhold all or part of any future payments to the RECIPIENT to offset
any prior advance payments made to the RECIPIENT for ineligible expenditures
that have not been refunded to the INSTITUTE by the RECIPIENT.
Section 3.07    Grant Funds as Supplement to Budget. The RECIPIENT shall use the
Grant proceeds awarded pursuant to this Contract to supplement its overall
budget. These funds will in no event supplant existing funds currently available
to the RECIPIENT that have been previously budgeted and set aside for the
Project. The RECIPIENT will not bill the INSTITUTE for any costs under this
Contract that also have been billed or should have been billed to any other
funding source.
Section 3.08    Buy Texas.    The RECIPIENT shall apply good faith efforts to
purchase goods and services from suppliers in Texas to the extent reasonably
possible, to achieve a goal of more than 50 percent of such purchases from
suppliers in Texas.
Section 3.09    Historically Underutilized Businesses. The RECIPIENT shall use
reasonable efforts to purchase materials, supplies or services from a
Historically Underutilized Business (HUB). The Texas Procurement and Support
Services website will assist in finding HUB vendors
(http://www.window.state.tx.us/procurement.) The RECIPIENT shall complete a HUB
report with each annual report submitted to the INSTITUTE in accordance with
Attachment E.
Section 3.10    Limitation on Use of Grant Award Proceeds to Pay Indirect Costs.
The RECIPIENT shall not spend more than five percent of the Grant award proceeds
for Indirect Costs.
Section 3.11    Carry Forward of Unspent Funds and No Cost Extension. RECIPIENT
may request to carry forward unspent funds into the budget for the next year.
Carryover of unspent funds must be specifically approved by the INSTITUTE. The
INSTITUTE may approve a no cost extension for the Contract for a period not to
exceed six (6) months after the Termination Date if additional time beyond the
Termination date is required to ensure adequate completion of the approved
project. The Contract must be in good fiscal and programmatic standing. All
terms and conditions of the Contract shall continue during any extension period
and if such extension is approved, notwithstanding Section 2.03, all references
to the “Termination Date” shall be deemed to mean the date of expiration of such
extension period.




8

--------------------------------------------------------------------------------

DP160057
Annemarie Moseley




Article IV
AUDITS AND INSPECTIONS
Section 4.01    Record Keeping.    The RECIPIENT, each Collaborator whose costs
are funded in all or in part by the Grant shall maintain or cause to be
maintained books, records, documents and other evidence (electronic or
otherwise) pertaining in any way to its performance under and compliance with
the terms and conditions of this Contract (“Records”). The RECIPIENT, each
Collaborator and each Contractor shall use, or shall cause the entity which is
maintaining such Records to use generally accepted accounting principles in the
maintenance of such Records, and shall retain or require to be retained all of
such Records for a period of […***…] from the Termination Date of the Contract.
Section 4.02    Audits.    Upon request and with reasonable notice, the
RECIPIENT, each Collaborator and each Contractor whose costs are charged to the
Project shall allow, or shall cause the entity which is maintaining such items
to allow, the INSTITUTE, or auditors working on behalf of the INSTITUTE,
including the State Auditor and/or the Comptroller of Public Accounts for the
State of Texas, to review, inspect, audit, copy or abstract all of its Records
during regular working hours. Acceptance of funds directly under the Contract or
indirectly through a subcontract under the Contract constitutes acceptance of
the authority of the INSTITUTE, or auditors working on behalf of the INSTITUTE,
including the State Auditor and/or the Comptroller of Public Accounts, to
conduct an audit or investigation in connection with those funds for a period of
[…***...] from the Termination Date of the Contract.
Notwithstanding the foregoing, any RECIPIENT expending […***…] or more in
federal or state awards during its fiscal year shall obtain either an annual
single audit or a program specific audit. A RECIPIENT expending funds from only
one state program may elect to obtain a program specific audit in accordance
with Office of Management and Budget (OMB) Circular A-133 or with the State of
Texas Uniform Grant Management Standards (UGMS). A single audit is required if
funds from more than one federal or state program are spent by the RECIPIENT.
The audited time period is the RECIPIENT’s fiscal year, not the INSTITUTE
funding period.
Section 4.03    Inspections. In addition to the audit rights specified in
Section 4.02 “Audits”, the INSTITUTE shall have the right to conduct periodic
onsite inspections within normal working hours and on a day and a time mutually
agreed to by the parties, to evaluate the Institute-Funded Activity. The
RECIPIENT shall fully participate and cooperate in any such evaluation efforts.
Section 4.04    On-going Obligation to Submit Requested Information. The
RECIPIENT shall, submit other information related to the Grant to the INSTITUTE
as may be reasonably requested from time-to-time by the INSTITUTE, by the
Legislature or by any other funding or regulatory bodies covering the
RECIPIENT’s activities under this Contract.
Section 4.05    Duty to Resolve Deficiencies.    If an audit and/or inspection
under this Article IV finds there are deficiencies that should be remedied, then
the RECIPIENT shall resolve and/or cure such deficiencies within a reasonable
time frame specified by the INSTITUTE. Failure to do so shall constitute an
Event of Default pursuant to Section 8.03 “Event of Default.” Upon the
RECIPIENT’S request, the parties agree to negotiate in good faith, specific
extensions so that the RECIPIENT can cure such deficiencies.
Section 4.06    Repayment of Grant Proceeds for Improper Use. In no event shall
RECIPIENT retain Grant funds that have not been used by the RECIPIENT for
purposes for which the Grant was intended or in violation of the terms of this
Contract. The RECIPIENT shall repay any portion of Grant proceeds used by the
RECIPIENT for purposes for which the Grant was not intended, as determined by
the final results of an audit conducted pursuant to the provisions of this
Contract. Unless otherwise expressly provided for in writing and appended to
this Contract, the repayment shall be made to the INSTITUTE no






***Confidential Treatment Requested
9

--------------------------------------------------------------------------------

DP160057
Annemarie Moseley




later than […***…] upon a written request by the INSTITUTE specifying the amount
to be repaid and detailing the basis upon which such request is being made and
the amount shall include interest calculated at an amount not to exceed […***…]
annually. The RECIPIENT may request that the INSTITUTE waive the interest,
subject in all cases to the INSTITUTE’S sole discretion.
Section 4.07    Repayment of Grant Proceeds for Relocation Outside of Texas.
Unless waived by a vote of the Oversight Committee, the RECIPIENT shall repay
the INSTITUTE all Grant proceeds disbursed to RECIPIENT in the event that
RECIPIENT relocates its principal place of business outside of the State during
the Contract term or within 3 years after the final payment of the Grant funds
is made by the INSTITUTE.
Article V
ASSURANCES AND CERTIFICATIONS
Adoption of Attachment C. The INSTITUTE and the RECIPIENT hereby adopt the terms
of Attachment C in their entirety, incorporate them as if fully set forth
herein, and agree to perform and be bound by all such terms.
Article VI
INTELLECTUAL PROPERTY AND REVENUE SHARING
Adoption of Attachment D. The INSTITUTE and the RECIPIENT hereby adopt the terms
of Attachment D in their entirety, incorporate them as if fully set forth
herein, and agree to perform and be bound by all such terms.
Article VII
REPORTING
Adoption of Attachment E. The INSTITUTE and the RECIPIENT hereby adopt the terms
of Attachment E in their entirety, incorporate them as if fully set forth
herein, and agree to perform and be bound by all such terms.
Article VIII
EARLY TERMINATION AND EVENT OF DEFAULT
Section 8.01    Early Termination of Contract.    This Contract may be
terminated prior to the Termination Date specified in Section 2.03 “Contract
Term” by:
(a)
Mutual written consent of all parties to this Contract; or

(b)
The INSTITUTE for an Event of Default (defined in Section 8.03) by the
RECIPIENT; or

(c)
The INSTITUTE if allocated funds should become legally unavailable during the
Contract period and the INSTITUTE is unable to obtain additional funds for such
purposes; or



***Confidential Treatment Requested
10

--------------------------------------------------------------------------------

DP160057
Annemarie Moseley






(d)
The RECIPIENT for convenience.

Section 8.02    Repayment of Grant Proceeds upon Early Termination. The
INSTITUTE may require the RECIPIENT to repay some or all of the disbursed Grant
proceeds in the event of early termination under 8.01 (d) above or under Section
8.01(b) above, to the extent such Event of Default resulted from Grant funds
being expended in violation of this Contract. To the extent that the INSTITUTE
exercises this option, the INSTITUTE shall provide written notice to the
RECIPIENT stating the amount to be repaid, applicable interest calculated not to
exceed […***…] annually, and the schedule for such repayment. The RECIPIENT may
request that the INSTITUTE waive the interest, subject in all cases to
the INSTITUTE’S sole discretion. In no event shall the RECIPIENT retain Grant
funds that have not been used by the RECIPIENT for purposes for which the Grant
was intended.
Section 8.03    Event of Default. The following events shall, unless expressly
waived in writing by the INSTITUTE or fully cured by the RECIPIENT pursuant to
the provisions herein, constitute an event of default (each, an “Event of
Default”):
(a)
The RECIPIENT’s failure, in any material respect, to conduct the Project in
accordance with the approved Scope of Work and to demonstrate progress towards
achieving the milestones set forth in Section 2.02;

(b)
The RECIPIENT’s failure to conduct the Project within the State of Texas to the
extent required under this Contract unless as otherwise specified in the
application, Scope of Work or Approved Budget;

(c)
The RECIPIENT’s failure to fully comply, in any material respect, with any
provision, term, condition, covenant, representation, certification, or warranty
contained in this Contract or any other document incorporated herein by
reference;

(d)
The RECIPIENT’s failure to comply with any applicable federal or state law,
administrative rule, regulation or policy with regard to the conduct of the
Project;

(e)
The RECIPIENT’s material misrepresentation or false covenant, representation,
certification, or warranty made by RECIPIENT herein, in the Grant application,
or in any other document furnished by RECIPIENT pursuant to this Contract that
was misleading at the time that it was made; or

(f)
The RECIPIENT ceases its business operations, has a receiver appointed for all
or substantially all of its assets, makes a general assignment for the benefit
of creditors, is declared insolvent by a court of competent jurisdiction or
becomes the subject, as a debtor, of a proceeding under the federal bankruptcy
code, which such proceedings are not dismissed within ninety (90) days after
filing.

Section 8.04    Notice Required.    If the RECIPIENT intends to terminate
pursuant to Section 8.01(d) “Early Termination of Contract”, it shall provide
written notice to the INSTITUTE pursuant to the notice provisions of Section
9.21 “Notices” no later than thirty (30) days prior to the intended date of
termination.
If the INSTITUTE intends to terminate for an Event of Default under Section
8.01(b) by the RECIPIENT, as described in Section 8.03 “Event of Default”, the
INSTITUTE shall provide written notice to the RECIPIENT pursuant to Section 9.21
“Notices” and shall include a reasonable description of the Event of Default
and, if applicable, the steps necessary to cure such Event of Default. Upon
receiving notice from the INSTITUTE,


***Confidential Treatment Requested
11

--------------------------------------------------------------------------------

DP160057
Annemarie Moseley




the RECIPIENT shall have thirty (30) days beginning on the day following the
receipt of notice to cure the Event of Default. Upon request, the INSTITUTE may
provide an extension of time to cure the Event of Default(s) beyond the thirty
(30) day period specified herein so long as the RECIPIENT is using reasonable
efforts to cure and is making reasonable progress in curing such Event(s) of
Default. The extension shall be in writing and appended to the Contract. If the
RECIPIENT is unable or fails to timely cure an Event of Default, unless
expressly waived in writing by the INSTITUTE, this Contract shall immediately
terminate as of the close of business on the final day of the allotted cure
period without any further notice or action by the INSTITUTE required. In
addition, and notwithstanding the foregoing, the INSTITUTE and the RECIPIENT
agree that certain events that cannot be cured shall, unless expressly waived in
writing by the INSTITUTE, constitute a final Event of Default under this
Contract and this Contract shall terminate immediately upon the INSTITUTE giving
the RECIPIENT written “Notice of Event of Default and FINAL TERMINATION.”
In the event that the INSTITUTE terminates the Contract under Section 8.01(c)
above because allocated funds become legally unavailable during the Contract
period, the INSTITUTE shall immediately provide written notification to the
RECIPIENT of such fact pursuant to Section 9.21 “Notices.” The Contract is
terminated upon the RECIPIENT’s receipt of that notification, subject to Section
9.09 “Survival of Terms.”
Section 8.05    Duty to Report Event of Default. The RECIPIENT shall notify the
INSTITUTE in writing pursuant to Section 9.21 “Notices”, promptly and in no
event more than […***…] after it obtains knowledge of the occurrence of any
Event of Default. The RECIPIENT shall include a statement setting forth
reasonable details of each Event of Default and the action which the RECIPIENT
proposes to take with respect thereto.
Section 8.06    Obligations/Liabilities Affected by Early Termination. The
RECIPIENT shall not incur new obligations that otherwise would have been paid
for using Grant funds after the receipt of notice as provided by Section 8.04
“Notice Required”, unless expressly permitted by the INSTITUTE in writing,
and shall cancel as many outstanding obligations as possible. The INSTITUTE
shall not owe any fee, penalty or other amount for exercising its right to
terminate the Contract in accordance with Section 8.01. In no event shall the
INSTITUTE be liable for any services performed, or costs or expenses incurred,
after the Termination Date of the Contract. Early termination by either party
shall not nullify obligations already incurred, including the RECIPIENT’s
revenue sharing obligations as set forth in Attachment D, or the performance or
failure to perform obligations prior to the Termination Date.
Section 8.07    Interim Remedies. Upon receipt by the RECIPIENT of a notice of
Event of Default, and at any time thereafter until such Event of Default is
cured to the satisfaction of the INSTITUTE or this Contract is terminated, the
INSTITUTE may enforce any or all of the following remedies (such rights and
remedies being in addition to and not in lieu of any rights or remedies set
forth herein):
(a)
The INSTITUTE may refrain from disbursing any amount of the Grant funds not
previously disbursed; provided, however, the INSTITUTE may make such a
disbursement after the occurrence of an Event of Default without thereby waiving
its rights and remedies hereunder;

(b)
The INSTITUTE may enforce any additional remedies it has in law or equity.

The rights and remedies herein specified are cumulative and not exclusive of any
rights or remedies that the INSTITUTE would otherwise possess.


***Confidential Treatment Requested
12

--------------------------------------------------------------------------------


DP160057
Annemarie Moseley




Article IX
MISCELLANEOUS
Section 9.01    Uniform Grant Management Standards. Unless otherwise provided
herein, the RECIPIENT agrees that the Uniform Grant Management Standards (UGMS),
developed by the Governor’s Budget and Planning Office as directed under the
Uniform Grant Management Act of 1981, TEX. GOVT. CODE, Ch. 783, apply as
additional terms and conditions of this Contract and that the standards are
adopted by reference in their entirety. If there is a conflict between the
provisions of this Contract and UGMS, the provisions of this Contract will
prevail unless expressly stated otherwise.
Section 9.02    Management and Disposition of Equipment. During the term of this
Contract, the RECIPIENT may use Grant funds to purchase Equipment to be used for
the authorized purpose of the Project, subject to the conditions set forth
below. Unless otherwise provided herein, title to Equipment shall vest in the
RECIPIENT upon termination of the Contract.
(a)
The INSTITUTE must authorize the acquisition in advance and in writing but an
acquisition is deemed authorized if included in the Approved Budget for the
Project;

(b)
Equipment purchased with Grant funds must stay within the State of Texas;

(c)
Equipment purchased with Grant funds must be materially deployed to the uses and
purposes related to the Project;

(d)
In the event the RECIPIENT is indemnified, reimbursed or otherwise compensated
for any loss of, destruction of, or damage to the Equipment purchased using
Grant funds, it shall use the proceeds to repair or replace said Equipment;

(e)
Equipment may be exchanged (trade-in) or sold without the prior written approval
of the INSTITUTE if the proceeds thereof shall be applied to the acquisition
cost of replacement Equipment;

(f)
The RECIPIENT may use its own property management standards and procedures
provided that it observes the terms of UGMS, A-102, in all material respects;

(g)
The title or ownership of the Equipment shall not be encumbered for purposes
other than the Project nor or transferred other than to a permitted assignee of
this Contract, without the prior written approval of the INSTITUTE;

(h)
If the original or replacement Equipment is no longer needed for the originally
authorized purpose or for other activities supported by the INSTITUTE, the
RECIPIENT shall request disposition instructions from the INSTITUTE and, upon
receipt, shall fully comply therewith; and

(i)
If this Contract is terminated early pursuant to Section 8.01(b), (d), (e), or
(f) above, the INSTITUTE shall determine the final disposition of Equipment
purchased with Grant award money.

Section 9.03    Supplies and Other Expendable Property. The RECIPIENT shall
classify as materials, supplies and other expendable property the allowable unit
acquisition cost of such property under $5,000 necessary to carry out the
Project. Title to supplies and other expendable property shall vest in the
RECIPIENT upon acquisition.


13

--------------------------------------------------------------------------------


DP160057
Annemarie Moseley




Section 9.04    Acknowledgement of Grant Funding and Publicity. The parties
agree to the following terms and conditions regarding acknowledging Grant
funding and publicity:
(a)
The parties agree to fully cooperate and coordinate with each other in
connection with all press releases and publications regarding the award of the
Grant, the execution of the Contract and the Institute-Funded Activities.

(b)
The RECIPIENT shall notify the INSTITUTE’s Information Specialist or similar
personnel at least three business days prior to any press releases, advertising,
publicity, use of CPRIT logo, or other promotional activities that pertain to
the Project or any Institute‑Funded Activity. In the event that the INSTITUTE
wishes to participate in a joint press release, the RECIPIENT shall coordinate
and cooperate with the INSTITUTE‘s Information Specialist or similar personnel
to develop a mutually agreeable joint press release.

(c)
Consistent with the goal of encouraging development of scientific breakthroughs
and dissemination of knowledge, publication or presentation of scholarly
materials is expected and encouraged. The RECIPIENT may publish in scholarly
journals or other peer-reviewed journals (including graduate theses and
dissertations) and may make presentations at scientific meetings without prior
notice to or consent of the INSTITUTE, except as may otherwise be set forth in
this Contract. The RECIPIENT shall promptly notify the INSTITUTE when any
scholarly presentations or publications have been accepted for public disclosure
and shall provide the INSTITUTE with final copies of all such accepted
presentations and publications. The RECIPIENT shall acknowledge receipt of the
INSTITUTE funding in all publications, presentations, press releases and other
materials regarding the work associated with the Institute-Funded Activities.
The RECIPIENT shall promptly submit an electronic version of all published
manuscripts to PubMed Central in accordance with Section 9.05 “Public Access to
Research Results.”

(d)
When grant funds are used to prepare print or visual materials for educational
or promotional purposes for the general public (e.g., patients), and excluding
presentations and publications discussed above in subsection (c), the RECIPIENT
shall provide a copy of such materials to the INSTITUTE at least […***…] prior
to printing. The RECIPIENT shall also acknowledge receipt of the INSTITUTE
funding on all such materials including, but not limited to, brochures,
pamphlets, booklets, training fliers, project websites, videos and DVDs, manuals
and reports, as well as on the labels and cases for audiovisual or videotape/DVD
presentations.

Section 9.05    Public Access to Results of Institute-Funded Activities. The
RECIPIENT shall submit an electronic version of its final peer-reviewed journal
manuscripts that arise from Grant funds to the digital archive National Library
of Medicine’s PubMed Central upon acceptance for publication. These papers must
be accessible to the public on PubMed no later than […***…] after publication.
This policy is subject to the terms of Attachment D and does not supplant
applicable copyright law. For clarity, this policy is not intended to require
the RECIPIENT to make a disclosure at a time or in any manner that would cause
the RECIPIENT to abandon, waive or disclaim any intellectual property rights
that it is obligated to protect pursuant to the terms of Attachment D.
Section 9.06    Work to be Conducted in State. The RECIPIENT agrees that it will
use reasonable efforts to direct that any new or expanded preclinical testing,
clinical trials, commercialization or manufacturing that is part of or relating
to any Institute-Funded Activities take place in the State of Texas, including
the establishment of facilities to meet this purpose. If the RECIPIENT decides
not to conduct such work in the State of Texas, the RECIPIENT shall provide a
prior written explanation to the


***Confidential Treatment Requested
14

--------------------------------------------------------------------------------

DP160057
Annemarie Moseley






INSTITUTE detailing the RECIPIENT’s reasons for conducting the work outside of
the State of Texas and the RECIPIENT’s efforts made to conduct the work in the
State of Texas.
Section 9.07    Duty to Notify.    During the term of this Contract and for a
period of […***…] thereafter, the RECIPIENT is under a continuing obligation to
notify the INSTITUTE’s Chief Executive Officer at the same time it is required
to notify any Federal or State entity of any unexpected adverse event or
condition that materially impacts the performance or general public perception
of the conduct or results of the Project and Institute-Funded Activities,
including any impact to the Scope of Work included in the Contract and events or
results that have a serious adverse impact on human health, safety or welfare.
By way of example only, if clinical testing of the results of Institute-Funded
Activities reveal an unexpected risk of developing serious health conditions or
death, then the RECIPIENT shall, at the same time it notifies any Federal or
State entity, promptly so notify the INSTITUTE’s Chief Executive Officer even if
such results are not available until after the term of this Contract. Notice
required under this section shall be made as promptly as reasonably possible and
shall follow the procedures set forth in Section 9.21 “Notices.”
Section 9.08    Severability. If any provision of this Contract is construed to
be invalid, illegal or unenforceable in any respect, such invalidity, illegality
or enforceability shall not affect any other provisions hereof. The invalid,
illegal or unenforceable provision shall be deemed stricken and deleted to the
same extent and effect as if never incorporated herein. All other provisions
shall continue as provided in this Contract.
Section 9.09    Survival of Terms. Termination or expiration of this Contract
for any reason will not release either party from any liabilities or obligations
set forth in this Contract that: (1) the Parties have expressly agreed shall
survive any such termination or expiration; or (2) remain to be performed or by
their nature would be intended to be applicable following any such termination
or expiration. Such surviving terms include, but are not limited to, Sections
2.13, 4.01, 4.02, 4.05, 4.06, 8.02, 8.06, 9.04, 9.05, 9.06, 9.07, 9.09, 9.14,
9.15, 9.16, 9.17, 9.18, and Attachment D.
Section 9.10    Binding Effect and Assignment or Modification.    This Contract
and all terms, provisions and obligations set forth herein shall be binding upon
and shall inure to the benefit of the parties and their successors and permitted
assigns, including all other state agencies and any other agencies, departments,
divisions, governmental entities, public corporations or other entities which
shall be successors to either of the parties or which shall succeed to or become
obligated to perform or become bound by any of the covenants, agreements or
obligations hereunder of either of the parties hereto. Upon a permitted
assignment of this Contract by RECIPIENT, all references to “the RECIPIENT”
herein shall be deemed to refer to such permitted assignee.
Section 9.11    No Waiver of Contract Terms. Neither the failure by the
RECIPIENT or the INSTITUTE, in any one or more instances, to insist upon the
complete and total observance or performance of any term or provision hereof,
nor the failure of the RECIPIENT or the INSTITUTE to exercise any right,
privilege or remedy conferred hereunder or afforded by law, shall be construed
as waiving any breach of such term or provision or the right to exercise such
right, privilege or remedy thereafter. In addition, no delay on the part of
either the RECIPIENT or the INSTITUTE, in exercising any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right or remedy preclude other or further exercise thereof or
the exercise of any other right or remedy.
Section 9.12    No Waiver of Sovereign Immunity. No provision of this Contract
is in any way intended to constitute a waiver by the INSTITUTE, the RECIPIENT
(if applicable), or the State of Texas of any immunities from suit or from
liability that the INSTITUTE, the RECIPIENT, or the State of Texas may have by
operation of law.
Section 9.13    Force Majeure. Neither the INSTITUTE nor the RECIPIENT will be
liable for any failure or delay in performing its obligations under the Contract
if such failure or delay is due to any cause beyond


***Confidential Treatment Requested
15

--------------------------------------------------------------------------------

DP160057
Annemarie Moseley






the reasonable control of such party, including, but not limited to, unusually
severe weather, strikes, natural disasters, fire, civil disturbance, epidemic,
war, court order or acts of God. The existence of such causes of delay or
failure will extend the period of performance in the exercise of reasonable
diligence until after the causes of delay or failure have been removed. Each
party must inform the other in accordance with Section 9.21 “Notices” within
[…***…], or as soon as it is practical, of the existence of a force majeure
event or otherwise waive this right as a defense.
Section 9.14    Disclaimer of Damages. IN NO EVENT WILL EITHER PARTY BE LIABLE
TO THE OTHER PARTY FOR ANY INDIRECT, SPECIAL, PUNITIVE, EXEMPLARY, INCIDENTAL OR
CONSEQUENTIAL DAMAGES. THIS LIMITATION WILL APPLY REGARDLESS OF WHETHER OR NOT
THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
Section 9.15    Indemnification and Hold Harmless.    Except as provided herein,
the RECIPIENT agrees to fully indemnify and hold the INSTITUTE and the State of
Texas harmless from and against any and all claims, demands, costs, expenses,
liabilities, causes of action and damages of every kind and character (including
reasonable attorneys fees) which may be asserted by any third party in any way
related or incident to, arising out of, or in connection with (1) the
RECIPIENT’s negligent, intentional or wrongful performance or failure to perform
under this Contract, (2) the RECIPIENT’s receipt or use of Grant funds, or (3)
any negligent, intentional or wrongful act or omission committed by the
RECIPIENT as part of an Institute-Funded Activity or during the Project. In
addition, the RECIPIENT agrees to fully indemnify and hold the INSTITUTE and the
State of Texas harmless from and against any and all costs and expenses of every
kind and character (including reasonable attorneys fees, costs of court and
expert fees) that are incurred by the INSTITUTE or the State of Texas arising
out of or related to a third party claim of the type specified in the preceding
sentence. Notwithstanding the preceding, such indemnification shall not apply in
the event of the sole or gross negligence of the INSTITUTE. If the RECIPIENT is
a State of Texas agency or institution of higher education, then this Section
9.15 is subject to the extent authorized by the Texas Constitution and the laws
of the State of Texas.
The RECIPIENT acknowledges and agrees that this indemnification shall apply to,
but is not limited to, employment matters, taxes, personal injury, and
negligence.
It is understood and agreed that it is not the intent of the parties to expand
or increase the liability of the State of Texas under this Article. This
provision is intended to prevent the RECIPIENT, the INSTITUTE and the State of
Texas from attempting or appearing to assume liability it does not have the
statutory or legal power to assume.
Section 9.16    Alternative Dispute Resolution. If applicable, the dispute
resolution process provided for in TEX. GOVT. CODE, Ch. 2260 shall be used, as
further described herein, to resolve any claim for breach of contract made
against the INSTITUTE (excluding any uncured Event of Default). The submission,
processing and resolution of a party’s claim are governed by the published rules
adopted by the Attorney General pursuant to TEX. GOVT. CODE, Ch. 2260, as
currently effective, hereafter enacted or subsequently amended.
Section 9.17    Applicable Law and Venue. This Contract shall be construed and
all disputes shall be considered in accordance with the laws of the State of
Texas, without regard to its principles governing the conflict of laws. Provided
that the RECIPIENT first complies with procedures set forth in Section 9.16
“Alternative Dispute Resolution,” exclusive venue and jurisdiction for the
resolution of claims arising from or related to this Contract shall be in the
federal and state courts in Travis County, Texas.
Section 9.18    Attorneys’ Fees. In the event of any litigation, appeal or other
legal action to enforce any provision of the Contract, the RECIPIENT shall pay
all expenses of such action, including attorneys’ fees


***Confidential Treatment Requested
16

--------------------------------------------------------------------------------


DP160057
Annemarie Moseley




and costs, if the INSTITUTE is the prevailing party. If the RECIPIENT is a State
of Texas agency or institution of higher education, then this Section 9.18 is
subject to the extent authorized by the Texas Constitution and the laws of the
State of Texas.
Section 9.19    Counterparts.    This Contract may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but such counterparts shall together constitute one and the same instrument.
Section 9.20    Construction of Terms The headings used in this Contract are
inserted only as a matter of convenience and for reference and shall not affect
the construction or interpretation of this Contract. Where context so indicates,
a word in the singular form shall include the plural, a word in the masculine
form the feminine, and vice-versa. The word “including” and similar
constructions (such as “includes”, “included”, “for example”, “such as”, and
“e.g.”) shall mean “including, without limitation” throughout this Contract. The
words “and” and “or” are not intended to convey exclusivity or nonexclusivity
except where expressly indicated or where the context so indicates in order to
give effect to the intent of the parties.
Section 9.21    Notices. All notices, requests, demands and other communications
will be in writing and will be deemed given on the date received as demonstrated
by (i) a courier’s receipt or registered or certified mail return receipt signed
by the party to whom such notice was sent, provided that such notice was sent to
the Authorized Signing Official (ASO) at the address provided in the CPRIT
Grants Management System, (ii) a fax confirmation page showing that such fax was
successfully transmitted to the fax number provided in the CPRIT Grants
Management System, or (iii) via correspondence in the CPRIT Grants Management
System.




17

--------------------------------------------------------------------------------


a102cpritagreementimage3.jpg [a102cpritagreementimage3.jpg]






DP160057, Contract Attachment A
Abstract and Significance
Abstract and Problem: […***…].
Specific Aims: […***…]
 


***Confidential Treatment Requested

--------------------------------------------------------------------------------









[…***…].
Impact: […***…].




***Confidential Treatment Requested

--------------------------------------------------------------------------------








Layperson’s Summary
Many patients with leukemia are cured by a stem cell transplant after intense
chemotherapy. However, cancer relapse, infection, and graft versus host (GvHD)
are common in the months after a transplant. The problem is that harmful T cells
in the transplant cannot be separated from essential, helpful T cells that kill
residual cancer and help stem cells become established. Harmful T cells attack
the skin, intestines, and the liver, which they see as foreign. For these
reasons, many cancer patients without a matched donor cannot receive a
transplant, and those that do risk severe, often fatal complications.
Bellicum Pharmaceuticals has developed a revolutionary new T-cell therapy
(BPX-501) to solve the critical problems associated with non-matched
transplants. Bellicum inserts a “safety switch” into donor T-cells, which allows
the physician to kill harmful T cells while preserving those helpful T-cells
that protect from infection, assist the new stem cells, and kill residual
cancer. This project will test a new combination therapy consisting of BPX-501
along with donor stem cells that have been specially prepared to maintain
certain beneficial cells that can work together with BPX-501. Bellicum will
treat adults and children with a very serious form of leukemia called AML, who
have failed conventional therapy and have little chance for cure. The results of
this trial could revolutionize cancer treatment and provide hope to many
patients with no current alternatives.





--------------------------------------------------------------------------------








Timelines: EDITED project_timeline.pdf
Goal 1:
ADDED
[…***…]



Objective 1:
ADDED
[…***…]
Objective 2:
ADDED
[…***…]
Objective 3:
ADDED
[…***…]
Objective 4:
ADDED
[…***…]
Objective 5:
ADDED
[…***…]



Goal 2:
ADDED
[…***…]



Objective 1:
ADDED
[…***…]
Objective 2:
ADDED
[…***…]
Objective 3:
ADDED
[…***…]
Objective 4:
ADDED
[…***…]



Goal 3:
ADDED
[…***…]



***Confidential Treatment Requested

--------------------------------------------------------------------------------









Objective 1:
ADDED
[…***…]
Objective 2:
ADDED
[…***…]
Objective 3:
ADDED
[…***…]
Objective 4:
ADDED
[…***…]
Objective 5:
ADDED
[…***…]







***Confidential Treatment Requested

--------------------------------------------------------------------------------








CPRIT Study - Projected Timeline -US
[…***…]


***Confidential Treatment Requested

--------------------------------------------------------------------------------


a102cpritagreementimage4.jpg [a102cpritagreementimage4.jpg]






Grant ID: DP160057
Principal Investigator/Program Director: Annemarie Moseley
ATTACHMENT B - Detailed Budget Form
Budget
Budget Year 1
Budget Year 2
Budget Year 3
Total Budget
a. Personnel
[…***…]
[…***…]
[…***…]
[…***…]
b. Fringe Benefits
[…***…]
[…***…]
[…***…]
[…***…]
c. Travel
[…***…]
[…***…]
[…***…]
[…***…]
d. Equipment
[…***…]
[…***…]
[…***…]
[…***…]
e. Supplies
[…***…]
[…***…]
[…***…]
[…***…]
f. Contractual
[…***…]
[…***…]
[…***…]
[…***…]
g. Other
[…***…]
[…***…]
[…***…]
[…***…]
h. Total Direct Charges
[…***…]
[…***…]
[…***…]
[…***…]
i. Indirect Charges (doesn't apply to prevention grants awarded prior to 01 Sep
2016)
[…***…]
[…***…]
[…***…]
[…***…]
j. Total Charges
[…***…]
[…***…]
[…***…]
$16,946,716.00

* Note:
For purposes of contract initiation only:
Federal ID#:
 
Vendor ID#:
12014502004000
ASO Contact:
Musso, Alan
Address:
2130 West Holcombe Boulevard
Address 2:
Suite 800
City, State, ZIP
Houston, TX 77030
Phone:
832-384-1116
Fax:
832-384-1150
Email:
[…***…]



***Confidential Treatment Requested

--------------------------------------------------------------------------------


a102cpritagreementimage3.jpg [a102cpritagreementimage3.jpg]






ATTACHMENT C
ASSURANCES AND CERTIFICATIONS
This Attachment C is hereby incorporated into and made a part of that certain
CANCER RESEARCH GRANT CONTRACT (“Contract”) by and between the Cancer Prevention
and Research Institute of Texas (“CPRIT” or the “INSTITUTE”) and the RECIPIENT.
A capitalized term used in this Attachment shall have the meaning given to term
in the Contract or in the Attachments to the Contract, unless otherwise defined
herein. In the event of a conflict between the provisions of this Attachment and
the provisions of the Contract, this Attachment shall control.
By signing this Contract, RECIPIENT certifies compliance with the following
assurances and certifications required by the INSTITUTE (listed below).
RECIPIENT further acknowledges that its obligations pursuant to the following
assurances and certifications are ongoing.
Section C1.01 Demonstration of Matching Funds. Pursuant to TEX. HEALTH & SAFETY
CODE § 102.255(d) and T.A.C. 25 § 703.11, RECIPIENT has an amount of funds equal
to one-half of the amount of the Grant to be disbursed each fiscal year of the
Contract term dedicated to the research that is the subject of the Grant as
demonstrated by the form incorporated herein to Attachment C. The RECIPIENT
shall update
the matching funds certification and verficiation annually for each fiscal year
that Grant funds are
disbursed.
Section C1.02 Payment of Taxes. RECIPIENT’s payment of franchise taxes is
current or, if the RECIPIENT is exempt from payment of franchise taxes, that it
is not subject to the State of Texas franchise tax. If franchise tax payments
become delinquent during the Contract term, payments under this Contract will be
withheld until the RECIPIENT’s delinquent franchise tax is paid in full. The
RECIPIENT also acknowledges that it is not otherwise exempt from state sales or
occupancy tax as a result of this Contract.
Section C1.03 Compliance with Confidentiality Guidelines Relating to Personal
and Medical Information. RECIPIENT complies with all applicable laws, rules and
regulations relating to personal
and medical information. Without in any way limiting the foregoing, RECIPIENT
maintains and enforces appropriate facility and information technology access
rules and procedures to protect against
inappropriate disclosure of patient records and all other documents deemed
confidential by law, which
are maintained in connection with the Project and Institute-Funded Activities,
including provisions that comply with the requirements of the INSTITUTE’s rules,
25 T.A.C. Section 703.14. Upon request from the INSTITUTE, RECIPIENT will timely
furnish a copy of the RECIPIENT’s facility and information technology access
rules and procedures, as well as any other applicable confidentiality
guidelines.
If RECIPIENT, including any Collaborators or Contractors, works directly with
patients or otherwise has access to or maintains patient personal and medical
information, RECIPIENT specifically addresses Health Insurance Portability and
Accountability Act of 1996 regulations concerning confidentiality of personal
and medical information. Any disclosure of confidential information in any way
related to the Project (including information that may be required by reports
and inspections) must be in accordance with all applicable laws.
Section C1.04 Conduct of Research or Service Provided. RECIPIENT understands
that the Project must be conducted with full consideration for the ethical and
medical implications of the research



Page C1

--------------------------------------------------------------------------------









performed or services delivered and comply with all federal and state laws
regarding the conduct of the research or service.
Section C1.05 Regulatory Certificates, Licenses and Permits. All personnel,
facilities and equipment involved or to be involved in the Project are
certified, licensed, permitted, registered or approved by the appropriate
regulating agency, where applicable. Any revocation, surrender, expiration,
non-renewal, inactivation or suspension of any such certification, license,
permit, registration or approval shall
constitute grounds for Contract termination.
Section C1.06 Assurances and Certifications in Accordance with the NIH Grants
Policy Statement:
(a)    Civil Rights. Compliance with Title VI of the Civil Rights Act of 1964.
(b)    Handicapped Individuals. Compliance with Section 504 of the
Rehabilitation Act of 1973 as amended.
(c)    Sex Discrimination. Compliance with Section 901 of Title IX of the
Education Amendments of 1972 as amended.
(d)    Age Discrimination. Compliance with the Age Discrimination Act of 1975,
as amended.
(e)    Patents, Licenses and Inventions. Compliance with the Standard Patent
Rights clauses as specified in 37 CFR, Part 401 or 35 U.S.C. 203, if appropriate
and applicable, in a manner that adequately protects the INSTITUTE’S rights in
the Project Results.
(f)    Human Subjects. Compliance with the requirements of federal policy
concerning the safeguarding of the rights and welfare of human subjects who are
involved in activities supported by federal funds. Before any funding may be
released for any Project involving human subjects, RECIPIENT must receive
approval from RECIPIENT’s Institutional Review Board (IRB). Upon request, a copy
of RECIPIENT’s IRB approval must be provided to the INSTITUTE.
(g)    Human Biological/Anatomical Material. Compliance with the recommendations
of the NIH Office of Human Subject Research Medical Administrative Series (MAS)
#MO1-2 entitled “Procurement and Use of Human Biological Materials for
Research,” and any other federal or state requirements.
(h)    Use of Animals. Compliance with applicable portions of the Animal Welfare
Act (PL 89-544 as amended) and appropriate Public Health Service Policy on
Humane Care and Use of Laboratory Animals regulations. Before any funding may be
released for any Project involving animal subjects, RECIPIENT must receive
approval from RECIPIENT’s Institutional Animal Care and Use Committee (IACUC).
Upon request, a copy of RECIPIENT’s IACUC approval must be provided to the
INSTITUTE.
(i)    Debarment and Suspension. RECIPIENT certifies that neither it nor the
Principal Investigator/Project Director or any other Recipient Personnel or
personnel of any Collaborator or Contractor assigned to work on the Project are
debarred, suspended, proposed for debarment, declared ineligible or otherwise
excluded from participation in the Project by any federal or state department or
agency.


Page C2

--------------------------------------------------------------------------------









(j)    Non-Delinquency on Federal or State Debt. RECIPIENT certifies that
neither it, nor any person to be paid from funds under this Contract, is
delinquent in repaying any Federal debt as defined by
OMB Circular A-129 or any debt to the State of Texas.
(k)    Eligibility to Receive Payments on State Contracts. RECIPIENT certifies
that it and the Principal Investigator/Project Director are not ineligible to
receive the Grant award under this Contract
pursuant to Tex. Fam. Code Ann. Section 231.006 and acknowledges that this
Contract may be terminated and payment may be withheld if this certification is
inaccurate.
(l)    Drug-Free Workplace. Compliance with the Drug-Free Workplace Act of 1988
(45 CFR 82).
(m)    Misconduct in Science. Compliance with 42 CFR Part 50, Subpart A, and
Final Rule as published at 54 CFR 32446, August 8, 1989.
(n)    Objectivity of Research/Conflict of Interest. Compliance with the NIH
requirement to maintain a written standard of conduct and comply with 42 CFR
Part 50, Subpart F, Responsibility of Applicants for Promoting Objectivity in
Research. RECIPIENT must notify the INSTITUTE of any conflicting financial
interests and assure that the interest has been managed, reduced or eliminated.
(o)    Trafficking in Persons. Compliance with the NIH regulations on
trafficking in persons as
published at http://grants.nih.gov/grants/guide/notice-files/NOT-OD-08-055.html.
(p)    Criminal Misconduct. RECIPIENT shall promptly report issues to the
INSTITUTE involving potential civil or criminal fraud related in any way to the
Project, the Institute-Funded Activity or this Contract, such as false claims or
misappropriation of federal or state funds.
Section C1.07 Tobacco Free Workplace Policy. Pursuant to T.A.C. 25 § 703.20,
RECIPIENT certifies that its board of directors, governing body, or similar has
adopted and enforces a Tobacco-Free Workplace Policy that meets or exceeds all
of the following minimum standards:
(a)    Prohibits the use of all forms of tobacco products, including but not
limited to cigarettes, cigars, pipes, water pipes (hookah), bidis, kreteks,
electronic cigarettes, smokeless tobacco, snuff and chewing tobacco;
(b)    Designates the property to which the policy applies (“designated area”).
The designated area(s) must at least comprise all buildings and structures where
the CPRIT project is taking place, as well as the sidewalks, parking lots,
walkways, and attached parking structures immediately adjacent but only to the
extent the CPRIT Grant Recipient owns, leases as the sole tenant, or controls
the building, sidewalks, parking lots and/or parking structures. In the event
that the RECIPIENT does not own, lease as the sole tenant, or control the
building, sidewalks, parking lots and/or parking structures, then the designated
area(s) must include all areas under the RECIPIENT’s control;
(c)    Applies to all employees and visitors in the designated area(s); and
(d)    Provides for or refers employees to tobacco use cessation services.


Page C3

--------------------------------------------------------------------------------









If RECIPIENT cannot meet the minimum standards as set forth in this section,
RECIPIENT certifies that it has received an approved waiver from the INSTITUTE’s
CEO for the current fiscal year.
Section C1.08 No Donations to the Institute or a Foundation Established to
Support Institute. RECIPIENT certifies that as of June 14, 2013, it has not made
and will not make a contribution, during the term of the Contract, to the
INSTITUTE or to any foundation established specifically to support the
INSTITUTE.




Page C4

--------------------------------------------------------------------------------


a102cpritagreementimage4.jpg [a102cpritagreementimage4.jpg]




DP160057 - Product Development Research Contract Attachment C Part 2 Matching
Compliance Certification (MCC) - Initial
For Public or Private Institutions of Higher Education ONLY (all other entities
proceed to the table below): The grant recipient may credit toward the matching
funds requirement the dollar equivalent to the difference between the
institution’s federally approved indirect cost rate for research projects and
CPRIT’s five percent (5%) indirect cost allowance. If a Public or Private
Institution of Higher Education intends to fulfill its match requirement using
expended funds only (no federally approved indirect cost rate credit), then
choose “No” on the first question and proceed to the table below.
If the grant recipient’s Federally Approved Indirect Cost Rate is greater than
or equal to 55% (the 50% matching funds requirement and the 5% CPRIT Indirect
Cost Rate), then no further action is required once the appropriate information
has been entered in lines “a” through “d” below.
If the combined Federally Approved Indirect Cost Rate and the CPRIT Indirect
Cost Rate calculated for the Project is less than 55%, then the grant recipient
must use the table below to demonstrate that it has encumbered funds available
and not yet expended that are dedicated to the CPRIT-funded project for the
portion of the match requirement not met by the Federally Approved Indirect Cost
Rate credit.
Public or Private Institution of Higher Education:
(Choose ‘No’ if You Are Using Encumbered Funds) No







--------------------------------------------------------------------------------








 
Award Year #1
Award Year #2
Award Year #3
Current Year
 
Total Award Amount for Award Year
#1
Remaining Dollar Amount to Fulfill Match Requirement
Actual "Non CPRIT"
Funds Expended
**
Total Award Amount for Award Year
#2
Remaining Dollar Amount to Fulfill Match Requirement
Actual "Non CPRIT"
Funds Expended
**
Total Award Amount for Award Year
#3
Remaining Dollar Amount to Fulfill Match Requirement
Actual
"Non
CPRIT" Funds Expended
**


Match Credit/Deficiency (if any)
Public or Private Institutions of Higher Education


$0.00


$0.00


$0.00


$0.00


$0.00


$0.00


$0.00


$0.00


$0.00


$0.00
All Other Entities
$[…***…]
$[…***…]
$[…***…]
$[…***…]
$[…***…]
$[…***…]
$[…***…]
$[…***…]
$[…***…]
$[…***…]
Total Non-State Funds Leveraged as a Match for Award
 


$0.00
 


$0.00
 


$0.00
 



The information above is the entity/Institution’s demonstration of encumbered
available funds pursuant to its certification in Attachment C. The information
in the certification shall be updated annually. By approving this form the grant
recipient certifies that it has the matching funds available as reflected on the
form.
Matching Fund Deficiencies (DEF) and Credits (CR)
The amount that appears in the “Remaining Dollar Amount to Fulfill Match
Requirement” column is calculated to meet the matching funds requirement (50%).
This is the amount that is certified at the beginning of the grant. The grantee
will complete the third column at the end of the project year. It is possible
for the grant recipient to actually expend more or less than the amount that is
certified. In that event, the surplus/deficiency may be carried forward as a
credit (CR) or deficiency (DEF).
If the grant recipient fails to expend its matching funds requirement for the
year, the deficiency may be carried forward and added to the matching fund
requirement for the next project year so long as: 1.) the deficiency is equal to
or less than 20% of the total matching funds required for the same period; and
2.) the grant recipient has not previously had a matching funds deficiency. For
a second deficiency of any amount, or for a deficiency greater than 20% of the
total matching funds required for the same period, distribution of grant funds
will be suspended. Depending upon the amount of the matching fund deficiency,
CPRIT may declare the grant contract in default.
If the grant recipient actually expends more than its matching funds requirement
for the year, the surplus may be carried forward to reduce the matching fund
requirement for the next project year(s).
* Appropriate sources for encumbered funds dedicated to the CPRIT project may
include but are not necessarily limited to: (1) Federal funds (including
American Recovery and Reinvestment Act of 2009 funds, and the fair market value
of drug development support provided to the


***Confidential Treatment Requested

--------------------------------------------------------------------------------








recipient by the National Cancer Institute (NCI) or other similar programs); (2)
State of Texas funds (Non-CPRIT); (3) Other States’ funds; (4) Non-governmental
funds (including private funds, foundation grants, gifts and donations); (5)
Unrecovered indirect costs not to exceed 10 percent of the grant award amount,
subject to the following conditions: (A) These costs are not otherwise charged
against the grant as the five percent indirect funds (B) The Institution or
recipient must have a documented federal indirect cost rate or an indirect cost
rate certified by an independent accounting firm; and (C) Is not allowed if the
grant recipient is a public or private institution of higher education; and (6)
Funds contributed by a subcontractor or subawardee and spent on the Grant
Project (use of a subcontractor’s/subawardee’s federal indirect cost rate does
not apply), so long as the subcontractor’s or subawardee’s portion of otherwise
allowable Matching Funds for a Project Year may not exceed the percentage of the
total Grant Funds paid to the subcontractor or subawardee for the same Project
Year.
The following items do not qualify as encumbered funds:
(1) In-kind costs; (2) Volunteer services furnished to the grant recipient; (3)
Noncash contributions; (4) Income earned not available at the time of award; (5)
Pre-existing real estate including building, facilities and land, (6) Deferred
giving such as a charitable remainder annuity trust, a charitable remainder
unitrust, or a pooled income fund; or (7) Other items as may be determined by
the Oversight Committee.
** All supporting documentation for non-CPRIT funds expended are subject to
compliance review.







--------------------------------------------------------------------------------




a102cpritagreementimage5.jpg [a102cpritagreementimage5.jpg]








ATTACHMENT D
INTELLECTUAL PROPERTY AND REVENUE SHARING
This Attachment D is hereby incorporated into and made a part of that certain
CANCER RESEARCH GRANT CONTRACT (“Contract”) by and between the Cancer Prevention
and Research Institute of Texas (“CPRIT” or the “INSTITUTE”) and the RECIPIENT.
A capitalized term used in this Attachment shall have the meaning given the term
in the Contract or in the Attachments to the Contract, unless otherwise defined
herein. In the event of a conflict between the provisions of this Attachment and
the provisions of the Contract, this Attachment shall control.
PART 1
OWNERSHIP AND INTELLECTUAL PROPERTY PROTECTION
Section D1.01 Ownership of Project Results. RECIPIENT and its Collaborators, and
(to the extent applicable) any third party participating in the development of
the Project Results, shall retain ownership of the Institute-Funded Technology
and the Institute-Funded IPR, subject to the terms of the Contract. A
Collaborator as defined in the Contract is not a third party that engages with
RECIPIENT as a licensing partner.
Section D1.02 Transfer or Assignment of Rights to a Third Party. RECIPIENT shall
notify the INSTITUTE of any proposed transfer or assignment of rights in any
Project Results to a third party and provide to INSTITUTE a copy of the
agreement under which the proposed transfer or assignment is to occur. RECIPIENT
shall ensure that, in any assignment or transfer of Project Results, the
transferee or assignee agrees in writing to: (i) recognize that the
Institute-Funded IPR and Institute-Funded Technology, as applicable, is
transferred or assigned subject to the licenses, interests and other rights in
such Project Results provided to the INSTITUTE in the Contract and any
applicable law or regulation, (ii) take all actions necessary to protect all
such licenses, interests and other rights, and (iii) be responsible for and pay
all amounts required under Part 4 of this Attachment D. Any attempted transfer
or assignment of rights in
any Project Results to a third party without written agreement to the conditions
in (i) – (iii) above shall be
null, void and of no effect.
Section D1.03 Protection of Institute-Funded IPR. Subject to Section D5.01,
RECIPIENT shall use commercially reasonable efforts to appropriately protect the
Institute-Funded IPR, including without limitation, diligently seeking
registration and maintenance of patents and copyrights covering the
Institute-Funded Technology, as appropriate. If RECIPIENT elects to abandon any
patent applications filed or patents issued covering any Institute-Funded
Technology in any Major Market Country, RECIPIENT shall provide the INSTITUTE
with prior written notice of such election, with sufficient time (but no less
than 60 days) for the INSTITUTE to exercise its rights under this Section D1.03
with respect thereto. Upon notice
of the aforesaid, the INSTITUTE shall have the right, but not the obligation, to
pursue protection of the applicable Institute-Funded Technology on its own
behalf in such Major Market Country, including
directing the filing, prosecution and maintenance of patent applications or
patents covering the applicable Institute-Funded Inventions in any of such Major
Market Countries for which the INSTITUTE exercises its rights under this Section
D1.03. In the Major Market Countries where the INSTITUTE pursues protection
of the Institute-Funded Technology under this Section D1.03, RECIPIENT agrees to
grant, and does hereby grant, to the INSTITUTE a non-exclusive, irrevocable,
royalty-free, perpetual license with right to
sublicense in the applicable Major Market Countries to the applicable
Instituted-Funded Technology and



Page D1

--------------------------------------------------------------------------------








any applicable Project Results. For clarification, a determination by RECIPIENT
to (i) abandon a patent application in favor of a continuation or divisional
application or the like, or (ii) narrow the scope of the
claimed subject matter, shall not be deemed an election to abandon such
Institute-Funded IPR.
Section D1.04 Cost of Protection. The INSTITUTE shall not be responsible for,
and no Grant funds may be used to pay for, any costs or expenses associated with
RECIPIENT’s efforts to protect the Institute-Funded IPR.
Section D1.05 Inventions.
(a)    Disclosures and Patent Applications. RECIPIENT shall notify INSTITUTE of
each Institute-Funded Invention by delivering to INSTITUTE a copy of the
invention disclosure within […***…] after RECIPIENT receives or generates it. In
the event that a patent application is filed on the invention disclosure,
RECIPIENT shall provide the INSTITUTE with a complete copy of such patent
application and associated filing documents within […***…] of its filing.
(b)    Patent Prosecution and Maintenance. For all Institute-Funded Inventions
for which patent protection is pursued, RECIPIENT shall provide an annual
written report to the INSTITUTE regarding
the status of pending applications and issued patents that are Institute-Funded
IPR.
Section D1.06 Required Agreements with Recipient Personnel and Contractors. The
RECIPIENT shall have, maintain and enforce written policies or agreements
applicable to Recipient Personnel and
Contractors with terms sufficient to enable RECIPIENT to fully comply with all
terms and conditions of this Contract, including that Recipient Personnel and
Contractors agree to and hereby assign any Institute-Funded Inventions to
RECIPIENT. RECIPIENT shall promptly report to INSTITUTE any material breach of
such policies or agreements relating to or affecting any of the provisions of
this Contract.
Section D1.07 Agreements with Collaborators. All agreements between RECIPIENT
and a Collaborator, or a third party participating in the development of the
Project Results, relating to or affecting joint
ownership of any Project Result shall recognize the licenses, interests and
other rights provided to the INSTITUTE in the Contract. RECIPIENT shall provide
to the INSTITUTE a copy of each such agreement affecting joint ownership of any
Project Result.
PART 2
NON-COMMERCIAL LICENSES
Section D2.01 RECIPIENT License. In granting an Exclusive License to any Project
Results, RECIPIENT shall retain the right to Exploit all Project Results
(including material embodiments thereof) for education, research and other
non-commercial purposes, and the right to grant the licenses pursuant to Section
D2.02 below.
Section D2.02 INSTITUTE License. RECIPIENT agrees to grant, and does hereby
grant, to the INSTITUTE a non-exclusive, irrevocable, royalty-free, perpetual,
worldwide license with right to sublicense under the Project Results and,
subject to any existing third party rights, any Necessary Additional IPR to
Exploit all Project Results (including material embodiments of Project Results)
by the INSTITUTE, other governmental entities and agencies of the State of
Texas, and private or independent institutions of higher education (as defined
by Texas law) located in Texas, for education, research and other non-commercial
purposes only pursuant to industry-standard confidentiality and/or material
transfer agreements to be entered into between the parties, as applicable.
RECIPIENT shall make the Institute-Funded Technology available by reasonable
means to the INSTITUTE in order for the INSTITUTE to exercise its rights under
this Section D2.02, at no cost to RECIPIENT. A copy of any written license
granted by INSTITUTE under this Section D2.02 will be provided to RECIPIENT by
INSTITUTE within […***…] of the effective date of such license.
Section D2.03 No Implied Licenses. No implied licenses are granted under this
Agreement including without limitation any license to any Intellectual Property
Rights owned or controlled by RECIPIENT


Page D2    ***Confidential Treatment Requested

--------------------------------------------------------------------------------









outside of the Institute-Funded IPR. Nothing in this Agreement shall be
construed to impose an obligation on RECIPIENT to license or otherwise make
available any of its Intellectual Property Rights or other resources owned or
controlled by it except as expressly provided in this Agreement.
PART 3
COMMERCIALIZATION OF PROJECT RESULTS
Section D3.01 Commercialization Strategy. RECIPIENT shall be under a continuing
obligation throughout the term of this Contract to enhance and improve the
commercial development plan submitted with the Application and to provide an
annual written report to the INSTITUTE regarding the RECIPIENT’s and its
licensee’s efforts to commercialize or otherwise bring to practical application
Project Results. The INSTITUTE may, at its option and at any time, provide
RECIPIENT with comments regarding the RECIPIENT’s commercial development plan
and strategy, in which case RECIPIENT shall consider in good faith and, if
appropriate, use reasonable efforts to account for and incorporate the
INSTITUTE’s input into such commercial development plan and strategy.
Section D3.02 Commercialization Efforts. The RECIPIENT shall, including whether
through its own efforts or the efforts of a licensee under a License Agreement
allowed by the terms of this Attachment, use
diligent and commercially reasonable efforts to commercialize at least one
Commercial Product or Commercial Service or otherwise bring to practical
application the Project Results in accordance with the commercial development
plan submitted with the Application and including any changes to such
commercial development plan in accordance with Section D3.01. For the avoidance
of doubt, partnering
or licensing activities shall be considered to be efforts to commercialize.
Section D3.03 Licensing of Project Results. Each License Agreement entered into
by the RECIPIENT shall include an acknowledgement by the licensee that (i) such
License Agreement is subject to the INSTITUTE’s licenses, interests and other
rights under this Contract, and (ii) to the extent that there is a conflict
between the terms of the License Agreement and the terms of this Contract, the
terms of this Contract shall prevail. In addition, all License Agreements shall
include terms obligating the licensee to report to
the RECIPIENT such information as is required for the RECIPIENT to fully comply
with the terms of the Contract, including without limitation the reporting
obligations set forth in Attachment E, and to allow RECIPIENT to make the grants
specified in Sections D2.02. The RECIPIENT shall monitor the performance of its
licensees and such licensees’ compliance with the terms of the License
Agreements and shall take commercially reasonable actions to enforce the terms
of all License Agreements. The RECIPIENT shall promptly report to the INSTITUTE
any material breach of a License Agreement relating to or affecting any
of the material provisions of this Contract.
Section D3.04 Cost of Licensing Activities. The INSTITUTE shall not be
responsible for, and no Grant funds may be used to pay for, any costs or
expenses associated with the RECIPIENT’s Licensing Activities.
Section D3.05 Survival. The licenses, rights and obligations set forth in this
Attachment D, except Section D3.01, shall survive any termination of this
Contract, including any termination for convenience by RECIPIENT.
Section D3.06 Recipient Opt-Out. In the event RECIPIENT determines, after
diligently attempting to comply with the terms of Section D3.02, to cease its
efforts, either directly or through a licensee, to commercialize or otherwise
bring to practical application the Project Results, it will so notify the
INSTITUTE in writing promptly thereafter. Such written notice must identify the
Project Results and provide a
reasonable explanation of the reasons for the RECIPIENT’s election. Upon receipt
of such notice, the INSTITUTE and RECIPIENT shall meet within […***…] to review
the Project Results and rationale for the RECIPIENT’s election. Provided that
RECIPIENT’s determination to cease its efforts was not based on material safety
concerns related to the Project Results, the INSTITUTE and RECIPIENT shall
engage in good faith negotiations regarding an alternative commercialization
strategy and/or revenue sharing approach.


Page D3    ***Confidential Treatment Requested

--------------------------------------------------------------------------------









The INSTITUTE and RECIPIENT may consider, among other options, an award of
equity in the RECIPIENT, expansion or modification of the Institute Funded
Activity to cover other commercial products or commercial services being
advanced by the RECIPIENT, or some combination thereof. Unless otherwise agreed,
if the INSTITUTE and RECIPIENT are unable to achieve an alternative strategy or
agreement within […***…] of the RECIPIENT’s initial notice of election, and
provided that RECIPIENT’s determination to cease its efforts was not based on
material safety concerns related to the Project Results, the INSTITUTE shall
have the right, but not the obligation, to exercise its rights in Section D5.01
in relation to the Project Results at the INSTITUTE’s expense. If the INSTITUTE
elects to exercise its rights under Section D5.01 in relation to the Project
Results, the INSTITUTE shall notify the RECIPIENT in writing within the later of
[…***…] or […***…] following a declaration by one of the Parties that good faith
negotiations have failed. In the event that the INSTITUTE exercises its option
under this Section D3.06, the RECIPIENT shall cooperate with the INSTITUTE’s
efforts and provide to INSTITUTE sufficient information such as relevant
feasibility studies, trial results, regulatory summaries, and pertinent
schedules or deadlines in relation to the Project Results, in commercializing or
otherwise bringing to practical application the applicable Project Results at
the INSTITUTE’s cost. For clarity, so long as the RECIPIENT is making efforts to
commercialize at least one Commercial Product or Commercial Service, RECIPIENT
shall have no obligation to provide the written notice as described in this
Section D3.06.
PART 4
REVENUE SHARING
Section D4.01 Revenue Sharing Percentages. In consideration for the Grant Award
Proceeds paid to the RECIPIENT by the INSTITUTE under the Contract:
a. RECIPIENT shall pay to the INSTITUTE during the Revenue Term the following
payments until the INSTITUTE receives the aggregate amount of four hundred
percent (400%) of the Grant Award Proceeds:
(i)    a revenue sharing percentage of […***…] percent ([…***…]%) of Revenue for
Cumulative Revenue greater than […***…] U.S. dollars (USD$ […***…]) and less
than or equal to […***…]
U.S. dollars (USD$ […***…]);
(ii)    a revenue sharing percentage of […***…] percent ([…***…]%) of Revenue
for Cumulative Revenue greater than […***…] U.S. dollars (USD$ […***…]) and less
than or equal to […***…] U.S. dollars (USD $[…***…]); and
(iii)    a revenue sharing percentage of […***…] percent ([…***…]%) of Revenue
for Cumulative Revenue greater than […***…] U.S. dollars (USD $[…***…]).
For clarity, no payments will be made by the RECIPIENT to the INSTITUTE under
this Section D4.01(a) until the Cumulative Revenue of the Recipient is greater
than […***…] U.S. dollars (USD
$[…***…]).
b. In the event the RECIPIENT and/or its licensee is required to obtain a
license under Intellectual Property Rights of one or more Third Parties in order
to make Sales of Commercial Products and/or Commercial Services in any given
country (“Participating License Sources”), then the revenue sharing percentages
set forth under Section D4.01(a)(i)-(iii) may be reduced by […***…] percent
([…***…]%) for every […***…] percent ([…***…]%) royalty paid to such Third
Parties on Commercial Products and/or Commercial Services in such country, as
applicable, provided that in no event will the payments otherwise due to the
INSTITUTE under Section D4.01(a) be less than […***…] percent ([…***…]%) of the
payments that would be




Page D4    ***Confidential Treatment Requested

--------------------------------------------------------------------------------









payable to the INSTITUTE absent the effects of this Section D4.01(b). By way of
example, if the RECIPIENT is required to obtain such a license from a Third
Party in a country wherein the RECIPIENT pays a […***…] percent ([…***…]%)
royalty for Intellectual Property Rights that cover Commercial Products and
Commercial Services in such country, the revenue sharing percentages under
Section D4.01(a)(i), (ii), and (iii) would be reduced to […***…] percent
([…***…]%), […***…] percent ([…***…]%), and […***…] percent ([…***…]%) in such
country, respectively.
Section D4.02 Continued Revenue Sharing. In the event the INSTITUTE receives
during the Revenue Term the aggregate amount of […***…] percent ([…***…]%) of
the Grant Award Proceeds from the RECIPIENT, the RECIPIENT will continue to pay
the INSTITUTE a revenue sharing percentage of […***…] percent ([…***…]%) of
Revenue for all Revenue generated during the remainder of the Revenue Term. For

clarity, this revenue sharing percentage cannot be reduced as set forth in
Section D4.01(b).
Section D4.03 Equity. Nothing herein prohibits the INSTITUTE from negotiating
with the RECIPIENT for an equity share in the RECIPIENT in addition to or in
lieu of the revenue sharing set forth in Sections D4.01 and D4.02, when mutually
agreed to by the INSTITUTE and the RECIPIENT. But under no circumstances is the
INSTITUTE obligated to negotiate for an equity share in the RECIPIENT in lieu of
the revenue sharing set forth herein.
Section D4.04 Statements and Timing of Payments. All payments owed pursuant to
this Part 4 shall be made to the Cancer Prevention and Research Institute of
Texas, and are payable on or before the thirtieth day following the end of the
calendar quarter in which the Revenue is received or, in the case of Section
D4.05, the monetary recovery is received. For each payment specified in Sections
D4.01 and D4.02, the payment shall be accompanied by a statement specifying for
such calendar quarter: (i) the Contract to
which the payment relates, (ii) the identities of, royalty percentages, and
amounts actually paid to any Participating License Sources, (iii) the License
Agreements, if any, to which the payment relates, (iv) the quantity of all Sales
of each Commercial Product and Commercial Service since the last payment, if
Sales are applicable to the current payment, (v) the gross consideration from
all such Sales, if Sales are
applicable to the current payment, and (vi) a calculation of the amount of the
payment to the Cancer Prevention and Research Institute of Texas.
Section D4.05 Recoveries in Enforcement Actions. In the event that the RECIPIENT
receives any monetary recovery from its enforcement of Institute-Funded IPR
against infringement by a third party,
then it shall pay to the State of Texas a share of such monetary recovery,
including any punitive damages, less the documented fees and expenses that are
directly associated with such enforcement and are paid
by RECIPIENT to third parties, at the same rate and in the same manner as it
shares Revenue pursuant to Sections D4.01 and D4.02 (including any adjustments
allowed by Section D4.01(b)). For clarity, if the enforcement action is resolved
by way of the execution of a License Agreement with the allegedly
infringing third party and such License Agreement is consistent with this Part
4, then this Section D4.05 is not intended to apply to such License Agreement or
the consideration specified therein.
Section D4.06 Revenue-Related Records. In addition to satisfying the
requirements of Article IV of the Contract and Section E1.03 of Attachment E,
the RECIPIENT shall keep complete and accurate Revenue-related records until the
fourth anniversary of the date of the payment of the last payment owed
hereunder, in sufficient detail to permit the INSTITUTE to confirm the accuracy
of the statements
delivered to the INSTITUTE under Section D4.04 and the calculation of the
payments owed hereunder.
Section D4.07 Audit of Revenue-Related Records. Upon at least […***…] advance
written notice, the RECIPIENT shall permit the INSTITUTE or its representatives
or agents, at the INSTITUTE’s expense, to examine the Revenue-related records of
the RECIPIENT pursuant to Section D4.06 once per calendar year during regular
business hours for the purpose of and to the extent necessary to verify the
RECIPIENT’s compliance with this Part 4. The rights of the INSTITUTE under this
Section D4.07 shall




Page D5    ***Confidential Treatment Requested

--------------------------------------------------------------------------------









terminate on the […***…] anniversary of the date of the payment of the last
payment owed hereunder. In the event that any such examination reveals an
underpayment to the INSTITUTE of greater than […***…] percent ([…***…]%) of the
amounts previously paid by the RECIPIENT to the INSTITUTE, then the RECIPIENT
shall reimburse the INSTITUTE for the cost of such examination.
PART 5
OPT-OUT AND DEFAULT
Section D5.01 RECIPIENT Opt-Out. If the INSTITUTE elects to exercise its rights
in relation to the Project Results under Section D3.06, the INSTITUTE shall have
the right, but not the obligation, to pursue
protection of the Applicable Institute-Funded IPR on its own behalf, including
directing the filing,
prosecution and maintenance of patents covering the applicable Institute-Funded
Inventions and/or to commercialize or otherwise bring to practical application
Project Results covered by the Applicable
Institute-Funded IPR, at its own cost, either directly or through one or more
licensees. For the purposes
of this Part 5, “Applicable Institute-Funded IPR” shall mean all Project
Results. If the INSTITUTE elects to exercise any such rights under this Section
D5.01, it shall notify RECIPIENT in writing pursuant to the notification
requirements in Section D3.06 and RECIPIENT shall thereafter comply with the
terms of
Section D5.03 with regard to the Applicable Institute-Funded IPR.
Section D5.02 RECIPIENT Default. In the event that the INSTITUTE notifies
RECIPIENT in writing of RECIPIENT’s failure to materially comply with its
obligations under Section D3.02, and RECIPIENT fails within […***…] of such
notice either: (a) to cure such failure, or in the event that such failure
cannot
be reasonably cured within such 60-day period, to provide to INSTITUTE a plan to
cure such failure that INSTITUTE deems acceptable, (b) to provide written notice
to the INSTITUTE that such failure was due to material safety concerns, or (c)
to provide proper notice pursuant to Section 3.06, then without further
action on the part of the RECIPIENT or INSTITUTE, the RECIPIENT shall be deemed
to have provided the INSTITUTE the complete, written notice of its cessation of
efforts as described in Section 3.06, and the INSTITUTE shall be free to
exercise its rights under Section 3.06.
Section D5.03 RECIPIENT Cooperation upon Opt-Out or Default. In the event that
the INSTITUTE exercises any of its rights under Section D5.01, the RECIPIENT
shall:
(1)
subject to any existing third party rights, transfer and assign, and does hereby
assign, all of its right, title and interest in and to the applicable Project
Results to the INSTITUTE or the INSTITUTE’s designee, to the maximum extent
allowed by law, including where relevant and necessary to
facilitate the foregoing transfer, requesting and diligently attempting to
obtain any approvals
required by law or otherwise in relation to such transfer, and subject to any
existing third party
rights, hereby grants to the INSTITUTE a non-exclusive, royalty-free, perpetual,
fully transferable and sublicensable license under any Institute-Funded
Technology and Necessary Additional IPR to Exploit the Project Results for the
development, manufacture and sale of Commercial Products
and Commercial Services and for all other purposes reasonably related thereto;

(2)
to the extent that RECIPIENT is unable to transfer all of its right, title and
interest in and to the applicable Project Results to the INSTITUTE as specified
in Section D5.03(1), and subject to any existing third party rights, RECIPIENT
hereby grants to the INSTITUTE an exclusive, royalty-free, perpetual, fully
transferable and sublicensable license under the Applicable Institute-Funded IPR
to Exploit the Project Results for the development, manufacture and sale of
Commercial Products and Commercial Services and for all other purposes
reasonably related thereto, provided that the INSTITUTE may exercise the
foregoing rights only after exercising its right under Section D5.01;

(3)
cooperate with the INSTITUTE’s efforts, and at the INSTITUTE’s cost, in
protecting Applicable Institute-Funded IPR and Institute-Funded Technology, and
in commercializing or otherwise bringing to practical application the applicable
Project Results, including making relevant Recipient Personnel (to the extent
still obligated to RECIPIENT), Contractors, Collaborators,




Page D6    ***Confidential Treatment Requested

--------------------------------------------------------------------------------








records (including without limitation, laboratory notebooks, electronic records
and data), papers, information, samples, specimens and other materials related
to the applicable Project Results reasonably available for such purposes and
executing any documents and taking any further action reasonably necessary to
effectuate the intent of this Section D5.03; and
(4) subject to applicable law, not take any action that would oppose or impede
the INSTITUTE’s ability to protect the applicable Project Results.
If the INSTITUTE exercises its rights under Sections D5.01, the RECIPIENT shall
have no further claim to or interest in the applicable Project Results, except
as set forth in Section D2.01 of this Attachment and shall not be entitled to
any share of Revenue or any other compensation with respect to such Project
Results, except to the minimum extent required by law, if any. To the extent
that the INSTITUTE has exercised its rights under Section D5.01 and RECIPIENT is
unable to transfer all of its right, title and interest in and to the applicable
Project Results to the INSTITUTE as specified in D5.03(1), then the INSTITUTE’s
license set forth in D5.03(2) includes the right, but not the obligation, for
the INSTITUTE at its cost to: (i) direct the filing, prosecution and maintenance
of patents covering the applicable Project Results, and (ii) enforce all
Applicable Institute-Funded IPR relevant to the Project Results against any
infringement by a third party. Subject to the statutory duties of the Texas
Attorney General, if any, RECIPIENT shall cooperate fully with the INSTITUTE in
any action brought by the INSTITUTE to enforce the Institute-Funded IPR in the
applicable Project Results, at the INSTITUTE’s cost, including without
limitation, joining the enforcement action in name as a party plaintiff after
all required approvals are obtained; provided that the INSTITUTE or its designee
shall have full control over such enforcement action and shall receive and
retain all monetary and other recoveries resulting from such enforcement
actions, including any punitive damages.
PART 6
DEFINITIONS
Throughout this Attachment D, the following underlined terms shall have the
meanings given below.
(1)    Commercial Product means anything that is based on, utilizes or is
developed from, or materially incorporates, the Project Results and that is
capable of being sold, licensed, transferred or conveyed to another party or is
capable of otherwise being Exploited or disposed of, whether in exchange for
consideration or not.
(2)    Commercial Service means any service performed that is based on, utilizes
or is developed from, or materially incorporates, the Project Results. For
clarity, Commercial Service does not include non-commercial research and
development performed by RECIPIENT or its Collaborators or licensees.
(3)    Cumulative Revenue means after the First Commercial Sale worldwide of a
Commercial Product or Commercial Service, the sum of all Revenue in all years
and calendar quarters up to the calendar quarter
in which the applicable revenue sharing percentage in Section D4.01 is being
paid.
(4)    Exclusive License means a License Agreement under which the specific
rights granted to the licensee with respect to the Project Results, including
without limitation scope of use and territorial rights, are
granted on an exclusive basis.
(5)    Exclusivity means any exclusivities granted by the government in a
country to provide an entity with protection from competitors in the commercial
market for a defined period of time, including but not
limited to patent-based exclusivities (and any patent term extensions,
supplementary protection
certificates or patent term adjustments thereof, and the like), and market-based
“data” exclusivities (e.g., orphan drugs, new chemical entities, biologics, new
formulations or combinations, and pediatric, and the like). For the avoidance of
doubt, Exclusivity shall not mean any protection gained solely from either trade
secrets or trademarks.


Page D7    

--------------------------------------------------------------------------------







(6)    Exploit or Exploitation means make, have made, use, sell, offer to sell,
import, export, or otherwise commercialize, dispose of, practice, copy,
distribute, create derivative works of, publicly perform or
publicly display.
(7)    First Commercial Sale means the first bona fide arm’s length Sale of a
Commercial Product or Commercial Service to a Third Party by or on behalf of
RECIPIENT or its licensees for monetary value, for use or consumption by the end
user of such Commercial Product or Commercial Service. For clarity, Sales of a
Commercial Product or Commercial Service for registration samples, clinical
trial purposes or compassionate use sales, named patient use, test marketing,
sampling and promotional uses, inter-
company transfers to affiliates of RECIPIENT or its licensees, shall not
constitute a First Commercial Sale.
(8)    Grant Award Proceeds means the sum of all monies paid by INSTITUTE to
RECIPIENT under the Contract. For clarity, Grant Award Proceeds will not be
diminished by the amount of any funds repaid to INSTITUTE by RECIPIENT under
Section 4.07 of the Contract.
(9)    Institute-Funded IPR means any and all Intellectual Property Rights in
and to Institute-Funded Technology. In no event shall Institute-Funded IPR
include any intellectual property rights and/or
technology in existence and owned/controlled by the RECIPIENT prior to the
receipt of funds from the INSTITUTE or arising from activities conducted
independently of the Project or acquired independently of
the Project.
(10)    Institute-Funded Invention means an Invention conceived or first reduced
to practice by or on behalf of RECIPIENT, including by Recipient Personnel,
Contractor(s) and/or Collaborator(s) in the performance
of Institute-Funded Activity.
(11)    Institute-Funded Technology means any and all of the following resulting
or arising, in whole or in part, from Institute-Funded Activity during the
Contract term: (a) proprietary and confidential
information, including but not limited to data, trade secrets, materials and
know-how; (b) databases, compilations and collections of data; (c) tools,
methods and processes; and (d) works of authorship,
excluding all scholarly works, but including, without limitation, computer
programs, source code and executable code, whether embodied in software,
firmware or otherwise, documentation, files, records,
data and mask works; and all instantiations of the foregoing in any form and
embodied in any form, including but not limited to therapeutics, drugs, drug
delivery systems, drug formulations, devices,
diagnostics, biomarkers, reagents, methodologies and research tools.
Institute-Funded Technology
includes Institute-Funded Inventions. Institute-Funded Technology shall not
include items that were conceived of, in existence, or owned/controlled by
RECIPIENT prior to receipt of funds from the INSTITUTE or arising from
activities conducted independently of the Project or acquired independently of
the Project, such as: (a) proprietary and confidential information, including
but not limited to data, trade secrets,
materials and know-how; (b) databases, compilations and collections of data; (c)
tools, methods and processes; and (d) works of authorship, excluding all
scholarly works, but including, without limitation, computer programs, source
code and executable code, whether embodied in software, firmware or otherwise,
documentation, files, records, data and mask works; and all instantiations of
the foregoing in
any form and embodied in any form, including but not limited to therapeutics,
drugs, drug delivery
systems, drug formulations, devices, diagnostics, biomarkers, reagents,
methodologies and research tools.
(12)    Intellectual Property Rights or IPR means any and all of the following
and all rights in, arising out of, or associated therewith: (a) all United
States and foreign patents and utility models and applications
therefor, and all reissues, re-examinations, divisionals, renewals,
substitutions, extensions, provisionals, continuations and continuations-in part
thereof, and equivalent or similar rights anywhere in the world in inventions
and discoveries; (b) all trade secrets and rights in know-how, materials and
proprietary
information; (c) all copyrights, copyright registrations and applications
therefor, and all other rights corresponding thereto throughout the world; (d)
all mask works, mask work registrations and applications


Page D8    

--------------------------------------------------------------------------------








therefor, and any equivalent or similar rights in semiconductor masks, layouts,
architectures or topology; and (e) any similar, corresponding or equivalent
rights to any of the foregoing anywhere in the world.
(13)    Invention means any idea, composition of matter, method, device, process
or discovery that is conceived and/or reduced to practice, whether patentable or
not.
(14)    License Agreement means an agreement by which an owner of a Project
Result grants any right to Exploit such Project Result to a Third Party in
exchange for consideration.
(15)    Licensing Activities means the efforts of RECIPIENT or its Collaborator
to negotiate, execute or enforce a License Agreement.
(16)    Major Market Country means one or more of the following: Canada, France,
Germany, Italy, Japan, Spain, Switzerland, United Kingdom, and United States of
America.
(17)    Necessary Additional IPR means any Intellectual Property Rights (a)
owned by RECIPIENT, and (b) identified by the Institute and agreed to in writing
by RECIPIENT, that are not Project Results but are necessary to Exploit the
Project Results for the specific purposes set forth in the applicable Section of
this Attachment D.
(18)    Project Results means any and all Institute-Funded Technology and
Institute-Funded IPR.
(19)    Revenue means […***…].
(20)    Revenue Term means the period commencing on the date of […***…] and
ending, on […***…] for the Commercial Product or Commercial Service […***…]. If
there is […***…] for a Commercial Product or Commercial Service in any […***…],
the Revenue Term shall mean the period commencing on the date of […***…] of such
Commercial Product or Commercial Service and ending […***…] later.
(21)    Sale or Sales means any sale, license, lease, transfer, conveyance or
other Exploitation or disposition of a Commercial Product or Commercial Service
for which consideration from a first Third Party is received. For clarity,
transfer or assignment of a Commercial Product or Commercial Service in
connection with a merger, consolidation, transfer or sale of all, or
substantially all, of RECIPIENT’s business or assets, or change of control or
similar transaction involving the RECIPIENT will not constitute a Sale.
(22)    Third Party means a party other than (a) the RECIPIENT, (b) any
affiliate or licensee of the RECIPIENT, either directly or through any
sublicenses, or (c) an entity that enjoys any special course of dealing with any
of (a) or (b) above.
Other terms may be defined elsewhere in this Attachment or in the Contract.




Page D9    

--------------------------------------------------------------------------------








ATTACHMENT E
REPORTING REQUIREMENTS
[…***…]




***Confidential Treatment Requested

--------------------------------------------------------------------------------








Grant ID: DP160057
PI/PD/CR: Annemarie Moseley
Organization: Bellicum Pharmaceuticals, Inc.
a102cpritagreementimage6.jpg [a102cpritagreementimage6.jpg]
Approved Contract Documents
Title
Approved By
Approved Date
Product Development Base Contract
Musso, Alan
22 Mar 2017
Attachment A - Goals and Objectives
Nelson, Lisa
02 May 2017
Attachment B - Verification Request of Contract Document
Musso, Alan
27 Apr 2017
Attachment C Part 1 - Assurances and Certifications
Musso, Alan
22 Mar 2017
Attachment C Part 2 - Matching Compliance Certification
Limas, Daniel
10 Apr 2017
Attachment D - Intellectual Property and Revenue Sharing
Musso, Alan
22 Mar 2017
Attachment E - Reporting Requirements
Musso, Alan
22 Mar 2017
Chief Executive Officer Approval
Roberts, Wayne
09 Aug 2017








